Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 1 of 105 PageID: 1004




  Michael J. Canning, Esq. (MJC3060)
  GIORDANO, HALLERAN & CIESLA, P.C.
  125 Half Mile Road, Suite 300
  Red Bank, N.J. 07701-6777
  (732) 741-3900
  Attorneys for Defendant, Cohen, Weiss and Simon LLP

                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

                                                        Case No. 2:20-cv-12880-JMV-JSA
   DANIEL D’AMBLY,

                                           Plaintiff,
                                                                      Civil Action
                          v.

   CHRISTIAN EXOO a/k/a ANTIFASH          CERTIFICATION OF MICHAEL
   GORDON; ST. LAWRENCE UNIVERSITY;               CANNING, ESQ.
   TRIBUNE PUBLISHING COMPANY;
   NEW YORK DAILY NEWS; VIJAY
   GADDE; TWITTER, INC.; COHEN, WEISS Motion Date: July 6, 2021
   AND SIMON LLP,

                                       Defendants.



         MICHAEL J. CANNING, ESQ., by way of certification in lieu of affidavit, hereby states

  as follows:

         1.      I am an attorney at law of the State of New Jersey and an officer and shareholder

  in the law firm of Giordano, Halleran & Ciesla, P.C., attorneys for Cohen, Weiss and Simon LLP.

  In this capacity I am familiar with the facts set forth herein.

         2.      Attached hereto as Exhibit “A” is a true and accurate copy of the September 21,

  2020 Complaint and Jury Trial Demand filed by Plaintiff.

         3.      Attached hereto as Exhibit “B” is a true and accurate copy of the October 22, 2020

  Answer to Plaintiff’s Complaint filed by Cohen, Weiss and Simon LLP.
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 2 of 105 PageID: 1005




           4.        Attached hereto as Exhibit “C” is a true and accurate copy of the March 25, 2021

  First Amended Complaint filed by Plaintiff.

           I certify that the foregoing statements made by me are true. I am aware that if any of the

  foregoing statements are willfully false, I am subject to punishment.




                                                  ____________________________________
                                                        MICHAEL J. CANNING, ESQ.

  DATED: APRIL 22, 2021




  Docs #5035709-v1




                                                     2
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 3 of 105 PageID: 1006




                            EXHIBIT “A”
      Case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA        1-1 74-2
                            Document   FiledFiled
                                            09/21/20   PagePage
                                                  04/22/21  1 of 35 PagelD:
                                                                 4 of       3
                                                                      105 PageID: 1007



 Patrick Trainor, Esquire(Attorney ID 242682019)
 LAW OFFICE OF PATRICK TRAINOR,ESQ.,LLC
 848 Paterson Avenue
 East Rutherford, New Jersey 07073
 P:(201)777-3327
 pt@ptesq.com
 Attorneyfor PlaintiffDanielD'Ambly

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  DANIEL D'AMBLY,

                Plaintiff;                          CIVIL, ACTION NO.:

         VS.
                                                                 COMPLAINT
  CHRISTIAN EXOO a/k/a ANTIFASH
  GORDON;ST.LAWRENCE UNIVERSITY;                           JURY TRIAL DEMAND
  TRIBUNE PUBLISHING COMPANY;NEW
  YORK DAILY NEWS;VIJAYA GADDE;
  TWITTER,INC; COHEN,WEISS AND
  SIMON,LLP;

                Defendants.


        Plaintiff, Daniel D'Ambly by and through his attorney the Law Office ofPatrick Trainor,

 Esq., LLC,as and for its Complaint against defendants Christian Exoo a/k/a @AntifashGordon,

 St. Lawrence University, Tribune Publishing Company,LLC,New York Daily News, Vijaya

 Gadde, Twitter, Inc., and Cohen, Weiss, and Simon,LLP, hereby alleges as follows:

                                     ENT OF THE CASE
                                STATEM

        1.     This action arises out ofthe repugnant conduct of defendant Christian Exoo, an

 extortionist, known habitual doxer, and member of Antifa, associates with others to conduct

 patterns ofracketeering activities. Defendant Exoo under the Twitter username

"AntiFashGordon" directs his associates in the "Exoo Enterprise" to conduct violent and



                                                1
      Case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA        1-174-2
                           Document   FiledFiled
                                           09/21/20
                                                 04/22/21        5 ofPagelD:
                                                            2 of 35
                                                       PagePage              4
                                                                      105 PageID: 1008



 extortionate patterns ofracketeering activities devoted to "dozing" complete strangers that the

 Exoo Enterprise has labeled "fascists" and/or "white supremacists." To "dox" someone means to

 publicly disclose a person's identity, employer, school, home address, etc., for the purpose of

 causing harm to that person. Once the target has been doxed, Exoo directs the Enterprise to

 commence a pattern ofviolent and threatening emails, Tweets, and phone calls to the target's

 employers, professional clients, schools,prospective employers or schools to extort the target's

 termination from employment, expulsion from school, and compel the targets exit from society.

 Exoo is aware ofthe potential illegality ofhis directives, because he instructs his associates to

 use the telephone *67 feature to block their phone numbers when making threatening calls.

        Defendant Exoo identified D'Ambly as a white supremacist and thereafter, directed the

 Exoo Enterprise to stalk him in order to learn his true identity. Upon discovering D'Ambly's

 identity, Exoo directed the enterprise to deluge D'Ambly's employer,the New York Daily News

 their parent Tribune Publishing Company and D'Ambly's labor union the Teamsters, with

 violent and threatening Tweets, and phone calls threatening death and personal and physical

 harm to their employees and property,in order to extort D'Ambly's termination. Defendant

 Exoo unmistakably directs the Exoo Enterprise's patterns ofracketeering activities through

 interstate communications.

        One-person hellbent on destroying the lives ofother persons, conspires with, participates

 in, and directs an enterprise that engages in patterns ofracketeering activities every day by using

 interstate communications to threaten physical violence to extort and cause harm to their target.

 The enterprise's associates and co-conspirators include, a major religious university, top lawyer

 ofa publicly traded corporation and the publicly traded corporation. The Exoo Enterprise's

 associates are motivated by a shared disdain ofpeople labeled fascists and white supremacists.



                                                  2
      Case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA        1-1 74-2
                            Document   FiledFiled
                                            09/21/20   PagePage
                                                  04/22/21  3 of 35 PagelD:
                                                                 6 of       5
                                                                      105 PageID: 1009



                                          THE PARTIES

        2.      Plaintiff Daniel D'Ambly (Hereinafter "Plaintiff' or "D'Ambly"),is a twenty-

 seven(27) year member ofLocal One-L, Graphic Communications Conference ofthe

 International Brotherhood of Teamsters, who was employed as a was a plate maker for the New

 York Daily News in Jersey City, New Jersey until January 18,2019. D'Ambly was labeled a

 `fascist' and/or a 'white supremacist.' Plaintiffis an individual domiciled in the State ofNew

 Jersey and a "person" as defined under 18 U.S.C. § 1961(3).

        3.      Defendant Christian Exoo("Exoo" or "@AntiFashGordon")is a library building

 supervisor and lecturer at St. Lawrence University. Exoo is a self-described anti-fascist,

 notorious doxer, and leader of Antifa, who by doxing others has acquired a great deal of

 notoriety and infamy.' Exoo currently publishes Tweets under Twitter username

"@AntiFashGordon." Exoo is an individual domiciled in the State ofNew York and a "person"

 as defined under 18 U.S.C. § 1961(3).

        4.      St, Lawrence University ("St. Lawrence" or "STL")is a private four-year

 university with its principal place of business located at 116 Vilas Hall,23 Romoda Drive,

 Canton, New York 13617, and a "person" as defined under 18 U.S.C. § 1961(3).




   AntiFascists Are Waging A Cyber War — And They're Winning, Medium.com(Sep. 9,2019)
 https://gen.medium.com/antifas-kevboard-warriors-254f62be2a95 (last accessed Sep. 15,2020);
 Comcastfires employee with alleged ties to Proud Boys, We the People Rally,PhillyVoice.com
(November 15,2018)https://www.phillvvoice.corn/comcast-fires-employee-proud-bovs-alt-
 right-nhiladelphia-rally/(last accessed Sep. 15,2020); The Right Wing Is Trying to Make It a
 Crime to Oppose Fascism, Truthout.org(Aug. 9,2019) httns://truthoutorgiarticles/the-right-
 winQ-is-trvin2-to-make-it-a-crime-to-oppose-fascism/(last accessed Sep. 15,2020); How to Spot
An Abuser, Featuring Antifash Gordon,In His Own Words:A Step By Step Guide, and Also
F*** That Guy, Medium.com (Jun. 25,2020)
 riLips.innedium.corn/04buse isnt revolutionawnow-to-spot-an-abuser-featuring-antifash-
 aordon-in-his-own-abuser-words-7b39f4657b19(last accessed Sep. 15,2020).
                                                 3
      Lase 22U-cv-12880 Document 1-1 Filed 09/21/20
 Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21
                                                     PagePage  7 of
                                                         4 of 35    105 D:
                                                                 Pagel  PageID:
                                                                           6    1010



         5.     Tribune Publishing Company("Tribune")is a media company organi
                                                                                        zed under
 the laws ofthe State ofDelaware with its principal place of
                                                            business located at 160 N.Stetson
 Avenue, Chicago,Illinois 60601 that conducts its business throug
                                                                  hout the United States, and is a
 "person" as defined under 18 U.S.C. § 1961(3).

        6.      New York Daily News Company("Daily News")is owned by the Tribun
                                                                                            e
 Publishing Company(Tribune and Daily News are sometimes herein
                                                                       after referred to collectively
 00000as Daily News)with a place of business located at 125 Theod
                                                                    ore Conrad Drive, Jersey
 City, New Jersey 07305, and 4 New York Plaza, New York, NY 10004
                                                                         . The Daily News is a
"person" as defined under 18 U.S.C.§ 1961(3). At all times releva
                                                                  nt, the Tribune Publishing
 Company had the right and did exercise control over the actions ofthe
                                                                         New York Daily News.
        7.     Vijaya Gadde("Gadde")is the Head ofLegal,Public Policy, and Trust
                                                                                         and Safety
Lead at Twitter, Inc. At all times relevant, Vijaya Gadde was the sole
                                                                       decision maker and person
authorized to permanently ban Twitter users Owho violated Twitter's
                                                                       Terms of Service and
Rules. She is a "person" as defined under 18 U.S.C. § 1961(3). Gadde
                                                                     is believed to be
domiciled in the State of California.

       8.      Twitter, Inc.("Twitter"), is a company organized under the laws ofthe
                                                                                        State of
Delaware with its principal place of business located at 1355 Market
                                                                       Street, San Francisco, CA
94103,that conducts its business globally and a "person" as defined
                                                                    under   18 U.S.C. § 1961(3).
       9.     The Exoo Enterprise is a criminal enterprise as defined under 18 U.S.C
                                                                                       .§
1961(4), consisting ofDefendant Christian Exoo a/k/a "AntiFashGordon
                                                                         ," who directs the Exoo
Enterprise, St. Lawrence University, Vijaya Gadde,Twitter, Inc., and uniden
                                                                             tified associates.




                                              4
      Case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA        1-174-2
                           Document          09/21/20
                                       FiledFiled       PagePage
                                                  04/22/21   5 of 35
                                                                  8 ofPagelD: 7
                                                                       105 PageID: 1011



           10.   Cohen, Weiss, and Simon,LLP("CWS")is a law firm with its principal place of

 business located at 900 3rd Avenue,#2100, New York,New York 10022 and a "person" as

 defined under 18 U.S.C. § 1961(3).

                                  JURISDICTION AND VENUE

         11.     Jurisdiction ofthis Court is proper because this litigation arises under federal law,

 namely 18 U.S.C. §§ 1961 to 1968. This Court has jurisdiction over this matter under 28 U.S.C.

 § 1331.

         12.     The Court has supplementaljurisdiction over the state law claims asserted in this

 case under 28 U.S.C. § 1367(a).

         13.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) because a

 substantial part ofthe events or omissions giving rise to the claims occurred in this District, and

 the threatened and actual harm to Plaintiff occurred in this District by reason ofDefendants'

 conduct as alleged below.

                                   FACTUAL ALLEGATIONS

         14.     In addition to being a Teamster,D'Ambly is a member ofthe New Jersey

European Heritage Association("EHA"),a non-violent, pro-domestic policy organization that

 the Exoo Enterprise has labeled a white supremacist hate group. D'Ambly, who the Exoo

Enterprise identifies as the leader ofEHA,actively participates with other EHA members in

political rallies, peaceful political protests, pamphleteering, and speech that is protected by U.S.

Const. amend.I and N.J. Const. art. I,¶ 6.

        15.      Defendant Exoo publishes Tweets and doxes others using Twitter username

"@AntiFashGordon"the leading Antifa Twitter account that as of September 16, 2020, has

37,518 followers. The headline of@AntiFashGordon's public profile states "I expose fascists



                                                  5
      Case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA        1-174-2
                            Document  FiledFiled
                                            09/21/20  PagePage
                                                 04/22/21  6 of 35 PagelD:
                                                                9 of       8
                                                                     105 PageID: 1012



 via #OSINT,get them fired, de-homed, kicked out ofschool, etc." Based on the substance of

 @AntiFashGordon's Tweets he broadly identifies persons who do not share his radical far left

 political ideology as fascists and/or white supremacists. Exoo's definition offascists and white

 supremacists is indiscernible, because he uses the terms broadly and interchangeably.

        16.    Upon information and belief, Exoo is known to Twitter's Trust & Safety Council

("TSC")as a habitual doxer and ban evader. A ban evader is a person who creates a new Twitter

 account after receiving a permanent ban. The ban evader's new account is called a "ban evasion

 account."

        17.    Doxing is prohibited by Twitter's Private Information Policy within their Terms

 ofService and Rules("TOS").2 Twitter's TOS do not permit permanently banned persons to

 create new accounts,' a permanent ban means a lifetime ban.

        18.    Upon information and belief, Exoo has had two Twitter accounts permanently

 b nned for doxing. Twitter has previously permanently banned @ChrisExoo,4

 ®ChristianExoo,5 in addition, Twitter allowed ®DoxSavage to change its name

@AntiFashGordon.

        19.    Upon information and belief, the Exoo Enterprise targeted D'Ambly as a white

supremacist at some point in or about January 2018. Thereafter, Exoo directed his associates via

Twitter to uncover D'Ambly's true identity, for the sole purpose ofdoxing him.




2 hups://help.twitter.comkn/rules-and7o6       q/nersonal-information "You may not publish or
post other people's private information without their express authorization and permission. We
also prohibit threatening to expose private information or incentivizing others to do so."
3 huns://help.twitter.corn/en/rules-and
                                      : policies/enforcement-option "Permanent suspension:
This is our most severe enforcement action. Permanently suspending an account will remove it
from global view, and the violator will not be allowed to create new accounts."
4 https://twitter.com/ChrisExoo (last accessed Sep. 15,2020)
5 hUps://twitter.com/ChristianExoo (last accessed Sep. 15, 2020)

                                                6
       Case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA         1-174-2
                            Document    Filed 09/21/20
                                            Filed 04/22/21  Page
                                                         Page 7 of10
                                                                  35of 105 PageID:
                                                                     PagelD: 9     1013



           20.    Upon information and belief, by September 2018, Twitter received dozens of

  complaints directly Tweeted to Twitter Support and Twitter Trust and Safety informing them

  that Exoo's previous Twitter account @DoxSavage was aggressively doxing, which forced

  Twitter to investigate the accounts activities. Under Twitter's normal protocol, accounts being

  investigated for violating the TOS are prevented from Tweeting during the investigation. 6

           21.    Twitter ignored their TOS and allowed @DoxSavage to continue Tweeting during

  their investigation.

           22.    Upon information and belief, at some point on or about October 1, 2018, Gadde

  and Twitter agreed to allow @DoxSavage to undergo a name change in lieu ofa permanent ban.

 Instead ofreceiving his third permanent ban,Twitter agreed to change Exoo's username to

 @AntiFashGordon. The unprecedented agreement to allow the name change under these

 circumstances was done to ensure the approximate 20,000 @DoxSavage followers were not lost.

          23.     On October 11, 2018, @DoxSavage Tweeted a farewell announcement to his

 followers:"Hey folks—Ijust underwent a name change from @DoxSavage to @AntiFash

 Gordon. I'll be back tomorrow to expose more violent fascists who were on the ground in

 Providence on 10/6." The name change kept the Exoo Enterprise intact, and their ability to

 effectively conduct its patterns ofracketeering activities was not harmed.

          24.     On October 29,2018, at 11:49 a.m., @AntiFashGordon published a massive

 twenty-two count Tweet thread(a thread is a series ofrelated Tweets)that doxed D'Ambly to his

 estimated 20,000 followers. The dox publicly disclosed for the first time D'Ambly's name,

 hometown,photograph, employer, occupation, employer's location, multiple telephone numbers




 6   https://heln.twitter.comfenkules-and-policies/enforcement-options(last accessed Sep. 15,2020)
                                                 7
     Case 2:20-cv-12880 Docume
Case 2:20-cv-12880-JMV-JSA     nt 1-1 74-2
                           Document    Filed 09/21/2
                                             Filed 04/22/21 Page
                                                     0 Page 8     11PagelD:
                                                              of 35  of 105 PageID:
                                                                            10      1014



 for his employer, a labor union Referendum Board he chaired, and the names ofthe other

 Referendum Board members.

        25.      In the dox,@AntiFashGordon labeled D'Ambly a "Nazi" and directed the Exoo

Enterprise associates to send harassing, intimidating, and threatening phone calls and Tweets to

the Daily News's Twitter usemame @NYDailyNews,to extort D'Ambly's termination. Exoo's

dox directed:

             a. In the 19th Tweet,@AntiFashGordon directed his associates "stay on top ofthis,

                 too. If you don't hear back from @NYDailyNews,keep tweeting at them." Call

                 their printing facilities in Jersey City at(201)***-****(number provided in

                 original Tweet)and warn them about Daniel D'Ambly..."

             b. A follow up Tweet included a second telephone number for the New York Daily

                News and a subsequent Tweet included the direct telephone number to

                D'Ambly's print shop.

             c. Within minutes the Exoo Enterprise obeyed Exoo's directive and flooded

                @NYDailyNews and @Teamsters with Tweets and phone calls that threatened

                the Daily News with violent attacks ifD'Ambly was not terminated.

             d. Upon information and belief,from October 29,2018,to January 11,2019,the

                Exoo Enterprise directed no less than fifty-four(54)threatening Tweets to

                @Daily News plus an unknown number ofthreatening phone calls.

             e. D'Ambly was never told ofthe threats or warned to take safety precautions by

                anyone from the Daily News or Tribune.

       26.      On October 30,2018, without warning D'Ambly ofthe dangerous threats,

Tribune engaged Insite Risk Management("Insite")to investigate D'Ambly. At the conclusion



                                                8
     ease 2:20-cv-12880 Document 1-1 Filed 09/21/20 Page 9 of 35
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 12PagelD
                                                                 of 105:PageID:
                                                                        11      1015



  oftheir investigation, Insite produced the "Private Investigation Report"("Repor
                                                                                  t")and provided
  it to the Tribune on December 4,2018. The Report acknowledged @AntiFashGor
                                                                             don's doxing
  was the impetus for the investigation and confirmed D'Ambly's association
                                                                              with EHA. The
 Report included videos ofD'Ambly and others using imprudent language during
                                                                                     political rallies.
        27.     On or before January 8, 2019,EHA posted flyers on public bulletin boards in

 Princeton, New Jersey that announced an "It's okay to be white" protest march
                                                                               purportedly
 scheduled for January 12, 2019.

        28.     On January 9,2019, @AntiFashGordon re-Tweeted the "It's okay to be white"

 march to his associates and again doxed D'Ambly by Tweeting,"If anyone wants
                                                                                     their leaders
 name,it's Dan D'Ambly."

        29.    On January 10,2019, @AntiFashGordon published a second Tweet that

 referenced EHA's purported march and directed his associates to "show up and shut down"
                                                                                                the
 purported march "And please say hi to their leader,Dan D'Ambly for me."

        30.    On January 10, 2019,D'Ambly was called to an interview with Jean Nechvatal

("Nechvatal), Tribune's Vice President, Talent Management & Learning and James R.Brill

("Brill"), Daily News's Sr. Vice President ofOperations. D'Ambly was accompanied at the

 meeting by Union Steward Pete Cairnie. During the meeting,D'Ambly was confronted with

content ofthe Report, but not informed ofthe report's existence. D'Ambly acknowledged
                                                                                      using
imprudent language in a private conversation during a protest.

       31.     On January 11,2019, at 10:14 a.m., @AntiFashGordon again directed his

associates to shut down EHA's purported January 12,2019 "It's okay to be white" march and

exhorted his associates "if you can, show up and show these pricks that we don't tolerate hate
                                                                                                 in
our streets." The Tweet included @NYDailyNews and doxed D'Ambly's hometown again.



                                                9
     Case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA       1-1 74-2
                           Document   Filed Filed
                                            09/21/20   PagePage
                                                  04/22/21 10 of13 PagelD:
                                                                35of       12 1016
                                                                     105 PageID:



 Exoo encouraged violence to shut down the purported protest, but warned "Remember that the

 police won't protect us here."

         32.    Upon information and belief, at some point before 10:21 a.m. on January 11,

 2019,Edward Bushey, Sr. Vice President, General Manager, Manufacturing and Distribution at

 Tribune delivered recordings ofthe death threats to the Daily News. The callers threatened

 D'Ambly and stated the Daily News was responsible for"any violence or blood spilled is also on

 your hands." One threatening caller's phone number was captured.

        33.     On January 11,2019,from 9:30 a.m. to 10:14 a.m., Twitter usemames

 @hubcityantifa, @NYCAntifa,and @Nstricklanded replied via Tweet to @AntiFashGordon's

 instructions with coded messages that confirmed they followed his instructions and made threats.

         34.    Upon reason and belief, one ofthe death threat phone numbers is owned by a

 person who Tweeted mission confirmation to @AntiFashGordon on January 11,2019.

        35.     On January 11,2019, at 2:20 p.m.,EHA Tweeted that the "It's okay to be white"

 protest was a prank.

        36.     On January 11,2019, at 3:30 p.m.,D'Ambly was called to a second meeting with

 James Brill, Sr. Vice President of Operations for the Daily News to recap the previous days

 meeting. In the meeting, Brill issued D'Ambly a "Last and Final Warning" that stated the

 "ONLY reason that you are not being terminated immediately is because, thus far, we have not

 determined that your activities with NJEHA has occurred at work and/or derogatory comments

 were made about any co-workers." The warning continued "should we learn that you engaged in

 any inappropriate speech or behavior in the workplace or with regard to any other employee, or

 ifthe Company or any ofits employees suffer any backlash as a result of your association with




                                                10
     Lase 220-cv-12880 Document 1-1 Filed 09/21/20 Page 11 of 35 PagelD: 13
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 14 of 105 PageID: 1017



 the NJEHA,your conduct will be considered "work-related" and you will be terminated

 immediately."

         37.     This meeting with Brill was a pre-text for D'Ambly's termination. The meeting

 occurred five(5)hours after death threats were received, but Brill did not inform Plaintiff,

 because the Daily News intended to use the threats as evidence the company received "backla
                                                                                            sh"
 from D'Ambly's conduct and was the "cause" of his termination.

         38.    At 4:34 p.m. on January 11, 2019,@AntiFashGordon replied to EHA's Tweet by

 threatening D'Ambly whereby @AntiFashGordon threatened "Regardless,I'm gonna spend the

 next week wrecking your fucking life, Dan D'Ambly."

        39.     In the evening ofJanuary 11,2019,the Exoo Enterprise's extended campaign of

 violent Tweets and threats ofphysical violence to D'Ambly came to fruition and his vehicle was

"keyed"(scratched)and tires slashed while parked outside ofhis home on private property. An

 investigation report for a bias incident, criminal mischief, and harassment was filed with the

 South Brunswick Police Depaituient.

        40.     Plaintiffreported to work the following day on January 12,2019, but was not

informed ofthe death threats received the day before.

        41.     On Sunday, January 13, 2019, at 10:16 a.m., five(5)days before D'Ambly's

official termination date @AntiFashGordon Tweeted to four ofhis associates that he "got a

pretty reliable tip this morning that he's not at the @NYDailyNews anymore..." in reference to

Plaintiff.

       42.     On Monday,January 14,2019, the Daily News called D'Ambly and told him not

to report to work until informed otherwise.




                                                11
     Case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA       1-1 74-2
                           Document   Filed 09/21/20   PagePage
                                            Filed 04/22/21 12 of 15
                                                                 35 PagelD:
                                                                    of 105 PageID:
                                                                            14     1018



        43.     On January 16,2019, during a phone conference with Brill, Nechvatal, and a

 Union representative, D'Ambly was played the recorded death threats and asked to identify the

 caller. D'Ambly was unable to identify the caller, but said it was the behavior of"Antifa types."

 Brill was scornful ofD'Ambly's inability to identify the caller and blamed him for the threats.

 D'Ambly was terminated during this phone conference.

        44.     On January 23,2019,Patrick LoPresti, President ofLocal One-L informed the

 Daily News that they were appealing D'Ambly's termination pursuant to terms ofthe Contract.

        45.     On or about January 25,2019,D'Ambly received his "Termination of

 Employment" letter„ signed by Brill and dated January 22,2019. The letter informed Plaintiff

 his termination was effective January 18,2019. The termination letter is imbued with Brill's

 animus for D'Ambly. In the letter, Brill stated "your choice to take these repulsive actions has

 now put our workplace and employees at risk ofcounter attacks by Antifa."

        46.    The termination letter falsely stated the Daily News learned ofthe death threats

 on January 14, 2019, contrary to emails that confirm the Daily News learned ofthe threats on

 January 11, 2019.

        47.    In the termination letter, Brill claimed the death threats received on January 11,

 2019, were the "cause" ofD'Ambly's termination, because the death threats meant D'Ambly

"brought his activities" into the workplace,therefore,"we deem your actions to be work related

 and are terminating your employment for cause."

       48.     At some point after January 23,2019, the Union on behalf of D'Ambly filed a

 grievance with the American Arbitration Association, case number 01-19-0000-7178. The

 Union retained attorneys Thomas Kennedy("Kennedy")and Kate M.Swearengen




                                                12
    ease z:zu-cv-12880 Document 1-1 Filed 09/21/20 Page 13
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page  16 Pagel
                                                           of 35 of 105D:
                                                                        PageID:
                                                                          15    1019



("Swearengen")of Cohen, Weiss,and Simon, LLP (collectively Kenne
                                                                           dy, Swearengen and
 Cohen. Weiss and Simon,LLP shall be referred to as"CWS")to repres
                                                                           ent Plaintiff.
         49.    Thereafter, D'Ambly had a phone conference with Kennedy to discuss the
                                                                                                    case.
 D'Ambly was acquainted with Kennedy for approximately twenty
                                                              years         due to his Union
 activities. D'Ambly explained the threats he received, property damag
                                                                       e, and that      his tires were
 slashed. D'Ambly stated "Tom,this Antifa are terrorists..." Kennedy angril
                                                                            y responded,"I do
 not consider Antifa to be terrorists and if you are going to continue referri
                                                                              ng to them(Antifa) as
 terrorists we are going to end this call." Kennedy scoffed at D'Ambly's
                                                                         desire to have his
 employment reinstated at the Daily News.

        50.     At some point thereafter,D'Ambly had his first case discussion phone

conference with Kate Swearengen, who assumed representation. Without prompt
                                                                            ing,
Swearengen explicitly informed D'Ambly that"she doesn't agree with his
                                                                                 politics and she
doesn't want to discuss them any further." Like Kennedy, Swearengen
                                                                    dismissed D'Ambly's
wish to have his employment reinstated.

       51.     Kennedy and Swearengen's revulsion ofD'Ambly directed their representati
                                                                                                     on
and they failed to adequately research basic facts favorable to D'Amb
                                                                       ly's wish to be reinstated.
CWS ignored Brill's misrepresentation and veracity ofthe claimed "cause
                                                                             " oftheir client's
termination.

       52.     CWS failed to adequately investigate the sources ofthe dozing campaign. Had

CWS engaged in reasonable investigation ofthe source ofthe dox they would
                                                                                   have discovered
@AntiFashGordon's January 13,2019, announcement that D'Ambly was termin
                                                                                     ated, which was
one day before the Daily News claimed they learned ofthe "cause" ofD'Amb
                                                                                  ly's termination.




                                                13
     ease 2:2u-cv-12880 Document 1-1 Filed 09/21/20 Page 14 of 35 PagelD
Case 2:20-cv-12880-JMV-JSA  Document 74-2 Filed 04/22/21 Page 17 of 105 :PageID:
                                                                          16     1020



         53.      On or about July 15,2019,D'Ambly dejectedly executed the "Separation

 Agreement and Mutual General Release" negotiated by CWS that paid him a lump
                                                                                       sum payment
 in exchange the Union would withdraw the pending arbitration case with prejudic
                                                                                      e.
         54.      As a result ofDefendants' misconduct D'Ambly has suffered substantial persona
                                                                                                          l
 and property damage and been severely financially harmed.

                                      CLAIMS FOR RELIEF

                                             COUNT I

        Violation of New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 to — 49
      (as to Defendants Tribune Publishing Company and the New York Daily News)

        55.      Plaintiffrepeats and incorporates herein by reference each and every one ofthe

allegations contained in paragraphs 1 through 54 with the same force and effect as if
                                                                                           set forth in
 detail herein again.

        56.      Defendants Tribune and Daily News are employers as defined in N.J.S.A. 10:5-5.

        57.      Plaintiff is older than forty years(40)old and was an employee as defined in

N.J.S.A. 10:5-5.

        58.      Defendants Tribune and Daily News discharged D'Ambly due to their enmity

towards his racially identifiable associations, whereas non-white Tribune and Daily
                                                                                       News
employees who participate in racially identifiable associations are not punished or termina
                                                                                                ted,
violated N.J.S.A. 10:5-12.

       59.      Defendants Tribune and Daily News undertook several pre-textual steps to mask

D'Ambly's discriminatory termination:

             a. Tribune hired a private investigation firm to invade D'Ambly's privacy in an

                unsuccessful effort to catch D'Ambly engaged in imlaw-ful activity.




                                                14
     ease z2U-cv-12880 Document 1-1 Filed 09/21120 Page 15 of 35 PagelD: 17
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 18 of 105 PageID: 1021



             b. In the morning ofJanuary 11,2019, the Daily News received death threats

                 intended to extort D'Ambly's termination that they did not immediately disclos
                                                                                                     e,
                 because they intended to use the threats pre-textually as the "cause" ofPlainti
                                                                                                    ffs
                termination.

             c. In the afternoon ofJanuary 11, 2019,the Daily News issued D'Ambly a "Last and

                Final Warning," that warned him he would be immediately terminated if it were

                discovered he brought his political activities into the workplace, but they did not

                inform or warn D'Ambly ofthe death threats earlier received.

             d. D'Ambly was informed he was terminated on January 16, 2019.

             e. Subsequently, D'Ambly received a "Termination ofEmployment" letter dated

                January 22,2019, whereby,the Daily News falsely stated they discovered the

                death threats on January 14, 2019, contrary to indisputable evidence they received

                the death threats on January 11,2019, which meant he "brought his activities into

                the workplace" after he was warned. Daily News cited this fabrication as the

               "cause" ofD'Ambly's termination.

       60.      As a direct and proximate result of defendants Tribune Publishing Company and

the New York Daily News racially discriminatory termination, D'Ambly has suffered adverse

consequences and continues to be damaged. D'Ambly is entitled to compensatory damages,

equitable and declaratory relief, punitive damages, costs, and reasonable attorneys' fees
                                                                                            in an
amount to be determined at trial, but which is in excess of$75,000.00.

                                           COUNT

                  Tortious Interference with Prospective Economic enefit

                 (as to defendant Christian Exoo a/ida "AntiFashGordon")



                                                15
     case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA       1-1 74-2
                           Document   Filed Filed
                                            09/21/20   PagePage
                                                  04/22/21 16 of 19
                                                                 35 of 105 PageID:
                                                                    PagelD:  18    1022



         61.     Plaintiffrepeats and incorporates herein by reference each and every one ofthe

 allegations contained in paragraphs 1 through 60 with the same force and effect as if set forth in

 detail herein again.

         62.     D'Ambly was rightfully entitled to pursue lawful employment with the Daily

 News as a plate maker and dues paying member ofthe Union.

         63.     D'Ambly reasonably expected his employment to continue into the future and to

 benefit economically from his employment.

        64.      Defendant Exoo knew D'Ambly was employed by the Daily News and

 intentionally interfered with D'Ambly's prospective economic benefits to be gained from

 continued employment.

        65.      Defendant Exoo intentionally and unjustifiably interfered with D'Ambly's rights

 to pursue a lawful business.

        66.      Defendant Exoo's interference caused D'Ambly's employer to terminate his

 employment.

        67.      D'Ambly has suffered and will continue to suffer irreparable harm in the form of

 damage to his reputation, loss ofincome and financial hardship as a result ofExoo's

 interference.

        68.      As a direct and proximate result of defendant Exoo's interference with

 D'Ambly's prospective economic benefits, D'Ambly has suffered adverse consequences and

 continues to be damaged. D'Ambly is entitled to compensatory damages, equitable and

 declaratory relief, punitive damages, costs, and reasonable attorneys' fees in an amount to be

 determined at trial, but which is in excess of$75,000.00.

                                           COUNTf
                                                i



                                                 16
      L,ctse z:Cu-cv-izot3U uocument 1-1 Filed 09/21/20
Case 2:20-cv-12880-JMV-JSA                              PagePage
                               Document 74-2 Filed 04/22/21  17 of20
                                                                  35of
                                                                     PagelD : 19 1023
                                                                       105 PageID:



         Intrusion Upon Seclusion — Public Disclosure ofPrivate Personal Information

                   (as to defendant Christian Exoo a/k/a "AntiFashGordon")

         69.     Plaintiff repeats and incorporates herein by reference each and every one ofthe

  allegations contained in paragraphs 1 through 68 with the same force and effect as
                                                                                       ifset forth in
  detail herein again.

         70.     In directing and carrying out a sustained effort to embarrass, defame and publicize

 private facts, including D'Ambly's home address and familial relations without his consent
                                                                                                ,
 Defendant Exoo intentionally intruded upon the D'Ambly's solitude and seclusion.

         71.    By conducting a sustained effort to embarrass, defame and publicize private facts

 without the consent ofthe D'Ambly,including D'Ambly's home address and familial relation
                                                                                                    s,
 defendants intentionally intruded upon the D'Ambly's solitude and seclusion.

        72.     Defendant Exoo intentionally intruded on D'Ambly's solitude and seclusion in a

 manner that is highly offensive to a reasonable person.

        73.     D'Ambly did not consent to Defendants intrusion.

        74.     As a direct and proximate result of defendant Exoo's intrusion upon his seclusion,

 D'Ambly has suffered adverse consequences and continues to be damaged. D'Ambly is entitled

 to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys' fees in an amount to be determined at trial, but which is in excess of

$75,000.00.

                                            COUNT IV

  Violation of N.J.S.A. 2C:33-4.1 and N.J.S.A.2C:30-31(a) Cyber-Harassment and Stalkin
                                                                                                    g
                 (as to defendant Christian Exoo a/k/a "AntiFashGordon")




                                                17
     Case 2:20-cv-12880 Docume
Case 2:20-cv-12880-JMV-JSA     nt 1-1 74-2
                           Document    Filed 09/21/
                                             Filed 04/22/21
                                                    20 Page Page  21 PagelD
                                                            18 of 35 of 105 PageID: 1024
                                                                            : 20



         75.     Plaintiffrepeats and incorporates herein by reference each and every one ofthe

 allegations contained in paragraphs 1 through 74 with the same force and effect
                                                                                 as if   set forth in
 detail herein again.

         76.    Defendant Exoo encouraged and incited others to violence against D'Ambly and

 conducted an ongoing campaign that intruded D'Ambly's life.

        77.     Defendant Exoo intentionally and knowingly sent, commented, and posted

 D'Ambly's private and involuntarily disclosed personal information to social media network
                                                                                                 ing
 sites to purposely harass, intimidate, and threaten D'Ambly.

        78.     By encouraging others to inflict physical harm to D'Ambly's person and property.

        79.     By encouraging others to commit crimes against D'Ambly that resulted in

 D'Ambly receiving death threats and sustaining physical damage to his personal propert
                                                                                            y
        80.     As a direct and proximate result ofDefendant Exoo's cyber-harassment and

stalking D'Ambly has suffered adverse consequences and continues to be damaged. D'Ambl
                                                                                       y is
entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs,
                                                                                                 and
reasonable attorneys' fees in an amount to be determined at trial, but which is in excess
                                                                                            of
$75,000.00.

                                           COUNT V

                 Violation of 18 U.S.C.§ 875(c)— Interstate Communications

                 (as to defendant Christian Exoo a/k/a "AntiFashGordon")

       81.     Plaintiffrepeats and incorporates herein by reference each and every one ofthe

allegations contained in paragraphs 1 through 80 with the same force and effect as ifset forth in

detail herein again.




                                               18
     Lase z:zu-cv-12880 Document 1-1 Filed 09/21/20
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21  Page
                                                    Page 19    22 Pagel
                                                            of 35 of 105D:
                                                                         PageID:
                                                                           21    1025



         82.      By using an interactive computer service to intentionally transm
                                                                                     it threats of
  physical violence to Plaintiff via interstate communications.

         83.     By directing an enterprise that is engaged in an interstate campa
                                                                                   ign ofviolent
 threats to Plaintifffor the purpose ofinjuring and endangerin
                                                                  g D'Ambly's personal safety.
         84.     By directing associates to "stay on top ofthis, too. If you don't
                                                                                   hear back from
 @NYDailyNews,keep tweeting at them"Exoo transmitted threat
                                                                      s in interstate commerce.
         85.    By explicitly threatening D'Ambly via an interactive computer
                                                                                  service, by
 Tweeting "Regardless,I'm gonna spend the next week wrecking
                                                                     your flicking life, Dan
 D'Ambly"Exoo transmitted threats in interstate commerce.

        86.     As a direct and proximate result of defendant Exoo's use of inters
                                                                                      tate
 communications to threaten and harm D'Ambly he suffered
                                                              adverse consequences and continues
 to be damaged. D'Ambly is entitled to compensatory damages,
                                                             equitable and        declaratory relief,
 punitive damages, costs, and reasonable attorneys' fees in an amoun
                                                                       t to be determined at trial,
but which is in excess of $75,000.00.

                                            COUNT VI

                           Violation of 18 U.S.C. 2261A(2)—Stalking

                  (as to defendant Christian Exoo a/k/a "AntiFashGordon")

       87.     Plaintiffrepeats and incorporates herein by reference each and every
                                                                                        one ofthe
allegations contained in paragraphs 1 through 86 with the same force
                                                                        and effect as ifset forth in
detail herein again.

       88.     Beginning in or about January 2018, Defendant Exoo used an intera
                                                                                 ctive
computer service to surveil and stalk D'Ambly with the intent to harass
                                                                          , intimidate,threaten, and
injure D'Ambly.



                                                19
                         uocum
Case 2:20-cv-12880-JMV-JSA     ent 1-174-2
                           Document     FiledFiled
                                              09/21/ 20 PagePage
                                                   04/22/21  20 of23
                                                                   35ofPagel D: 22 1026
                                                                        105 PageID:



          89.     As a result ofstalking D'Ambly,Defendant discovered D'Ambly's true person
                                                                                                   al
  identity and then disseminated the information using an interactive comput
                                                                             er service with
  instructions to associates to harass,intimidate, and endanger D'Ambly's
                                                                            personal safety.
          90.    Defendant Exoo used an interactive computer service to direct others to harass,

  intimidate, and threaten others in order to extort D'Ambly's termina
                                                                       tion from   lawful
  employment.

         91.     Defendant Exoo's conduct caused D'Ambly to reasonably fear for the safety
                                                                                                 of
 himself and his family, and caused him to suffer severe emotional and financial distres
                                                                                            s.
         92.     As a direct and proximate result ofdefendant Exoo's stalking in violation of
                                                                                                 18
 U.S.C. § 2261A(2)D'Ambly has suffered adverse consequences and continues to
                                                                                      be damaged.
 D'Ambly is entitled to compensatory damages, equitable and declaratory relief,
                                                                                    punitive
 damages, costs, and reasonable attorneys' fees in an amount to be determined at
                                                                                    trial, but which
 is in excess of$75,000.00.

                                           COUNT VII

                              Employer's Breach of its Duty to War

      (as to Defendants Tribune Publishing Company and the New York ally
                                                                         News)
        93.     Plaintiffrepeats and incorporates herein by reference each and every one ofthe

 allegations contained in paragraphs 1 through 92 with the same force and effect as
                                                                                      ifset forth in
 detail herein again.

        94.     Defendants Tribune and Daily News received a stream of death threats directed at

Plaintiff over a two and one-half month period,but they never warned D'Ambly.

        95.     Defendants Tribune and Daily News never warned D'Ambly to take

precautionary measures as he entered or exited the workplace.



                                                20
            z:zu-cv-12880 Document 1-1 Filed 09/21/20 Page 21 of 35 Pagel
Case 2:20-cv-12880-JMV-JSA  Document 74-2 Filed 04/22/21 Page 24 of 105 PageID:
                                                                          D: 23 1027



          96.     Defendants Tribune and Daily News did not take steps to increase the safety
                                                                                                    of
  D'Ambly and other employees as they entered and exited the workpl
                                                                    ace.
          97.    Defendants Tribune and Daily News did not secure the workplace in
                                                                                          order to
  protect D'Ambly and others.

          98.    As he was not aware ofthe threats, D'Ambly could not take steps to
                                                                                         protect
  himselfand his property and as a result his property was damag
                                                                 ed on   January 11, 2019.
         99.     Defendants Tribune and Daily News had a duty to warn their employee
                                                                                              he was
  the direct target ofthe death threats they received.

         100.    As a direct and proximate result of defendants Tribune and Daily News'
                                                                                       failure to
  warn D'Ambly has suffered adverse consequences and continues to be
                                                                         damaged. D'Ambly is
  entitled to compensatory damages, equitable and declaratory relief, puniti
                                                                            ve damages, costs, and
  reasonable attorneys' fees in an amount to be determined at trial, but which
                                                                                 is in excess of
 $75,000.00.

                                            COUNT VIII

                   Violations of N.J.S.A 2C:41-1 to — 2C:41-6.2( acketeering)

 (as to defendant Christian Exoo a/k/a "AntiFashGordon," St. Lawrence
                                                                      University, Vijaya
                      Gadde,and Twitter,Inc., the "Exoo Enterprise")

         101.   Plaintiffrepeats and incorporates herein by reference each and every one ofthe

 allegations contained in paragraphs 1 through 100 with the same force and
                                                                               effect as if set forth in
 detail herein again.

        102.    The "Exoo Enterprise" is directed by defendant Christian Exoo a/k/a

"AntiFashGordon," and consists of associates St. Lawrence University, including
                                                                                      their
 employees and agents, Vijaya Gadde, and Twitter, Inc., including their employees
                                                                                       and agents,
 and unknown associates.


                                                 21
     ease z:zu-cv-12880 Document 1-1 Filed 09/21/20 Page 22 of 35 PagelD: 24
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 25 of 105 PageID: 1028



          103.    Defendant Exoo used an interactive computer service to direct the Exoo

  Enterprise's patterns ofracketeering activities as defined by N.J.S.A. 2C:41(a)(1)to extort

  D'Ambly's termination from the Daily News.

             a. The Exoo Enterprise threatened the Daily News via Tweets and phone calls and

                  related activities prohibited by N.J.S.A. 2C:41-2.

             b. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(h).

             c. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(bb)

         104.     As a direct result ofthe Exoo Enterprises patterns ofracketeering activities,

 D'Ambly was terminated from his employment.

         105.     As a direct and proximate result ofDefendants' patterns ofracketeering activities

 D'Ambly has suffered adverse consequences and continues to be damaged. D'Ambly is entitled

 to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys' fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                             COUNT IX

                         Violations of18 U.S.C. §§ 1962(c)— Racketeering

                Multiple violations of RICO predicates 18 U.S.C.§§ 1951 and 1952

(as to defendant Christian Exoo a/kJa "AntiFashGordon," St. Lawrence University, Vijaya
                     Gadde,and Twitter,Inc., the "Exoo Enterprise")

        106.     Plaintiffrepeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 105 with the same force and effect as if set forth in

 detail herein again.




                                                 22
     •Al.JC C.zu-cv-iztitsu uocu
Case 2:20-cv-12880-JMV-JSA       ment 1-1 74-2
                               Document    Filed 09/2
                                                 Filed1/20
                                                       04/22/21
                                                            PagePage
                                                                23 of26
                                                                     35 of 105lD:
                                                                        Page   PageID: 1029
                                                                                  25



          107.     Each ofthe individuals and entities is a "person" within
                                                                                  the meaning of 18 U.S.C.
  § 1961(3) who conducted the affairs ofthe enterprise,
                                                           through a pattern ofracketeering activity
  in violation of 18 U.S.C. § 1962(c).

          108.    The Exoo Enterprise is an enterprise within the meaning
                                                                                  of 18 U.S.C. 1961(4),
  directed by defendant Christian Exoo a/k/a "AntiFashGordon
                                                                     ," and consisting of St. Lawrence
 University, including their employees and agents, Vijay
                                                            a Gadde, and Twitter, Inc., including
 their employees and agents, and unknown associates. The
                                                         Exoo Enterprise was created to dox
 fascists and white supremacists in order to use the doxed infor
                                                                 matio     n to conduct patterns of
 racketeering activities to threaten violence, intimidate
                                                          , harass, and extort others to achieve the
 enterprises mission of causing employment terminatio
                                                      ns, educa       tional expulsions, physical injury,
 and personal harm to the persons doxed. The Exoo Enterprise
                                                             functions as an organization and
 continuing unit to effectuate patterns ofracketeering activi
                                                               ty.
        109.     Upon information and belief, multiple generations ofExoo'
                                                                                   s family are or were
 employed by St. Lawrence University. Exoo's activities are
                                                            well known to St. Lawrence faculty
and administrators, who allow Exoo to direct the enterprise
                                                                from St. Lawrence property,from his
place of employment, during his normal work hours using
                                                              St. Lawrence equipment and
information technology. St. Lawrence consents to Exoo's
                                                        use of St. Lawrence prope           rty to direct
the enterprise, and participates in the Exoo Enterprise, because
                                                                     they believe the patterns of
racketeering activities helps St. Lawrence's achieve their globa
                                                                     l mission.
        110.     Defendant Exoo uses his employment,teaching, and lectu
                                                                               ring at St. Lawrence
with the consent and approval of St. Lawrence to recruit stude
                                                                    nts to join the Exoo Enterprise as
associates. In concert with other associates, the Exoo Enter
                                                             prise, direc   ted by defendant Exoo




                                                 23
     tease z:zu-cv-izt38U Document 1-1 Filed 09/21/20 Page
Case 2:20-cv-12880-JMV-JSA   Document 74-2 Filed 04/22/21 24
                                                           Page 27 Pagel
                                                             of 35 of 105D:
                                                                          PageID:
                                                                            26    1030



  created and maintained systematic links for the common purpose of doxing
                                                                                 targeted fascists and
  white supremacists, and then threaten, harass, and extort others to
                                                                        cause harm to their targets.
          111.    At all times relevant, Gadde was the only Twitter employee authorized
                                                                                             to
 permanently ban Twitter users.'

         112.    Defendant Exoo is and was well known to Gadde and Twitter, because Gadde
                                                                                                      and
 Twitter have twice before permanently banned Exoo due to habitual doxing
                                                                                 .
         113.    Gadde and Twitter agreed to associate with the Exoo Enterprise when they

 breached their own TOS to conspire with a recidivist ban evader, and permit
                                                                                 ted the enterprise
 leader to create ban evasion account"@AntiFashGordon," which Gadde
                                                                              and Twitter knew was
 purposely created to dox unsuspecting persons, in order to direct associates
                                                                                in patterns of
 racketeering activities.

         114.    Gadde and Twitter associate and participate in the_Exoo Enterprise's pattern
                                                                                                  s of
racketeering, by virtue oftheir affirmative decision to allow Exoo,a three-
                                                                               time ban evader and
known habitual doxer, create a ban evasion account in direct contradictio
                                                                              n oftheir TOS and
enforcement rules, through which,the Exoo Enterprise conducts its patterns of
                                                                                     racketeering.
        115.     Upon information and belief Gadde and Twitter have received hundreds and

likely thousands ofcomplaints directly to their individual Twitter accoun
                                                                             ts and through Twitter's




7 Meet Vijaya Gadde, an Indian-born Twitter head who
                                                      decides on blocking tweets, users, The
Economic Times,(Jan. 16,2020) https://economictimes.indiatimes.com/tech
                                                                         /internet/meet-
vijava-gadde-an-indian-bom-twitter-head-who-decides-on-blockin2-
tweets/articleshow/73281445.cms,last accessed September 12,2020. See also,
                                                                             Twitter's Top
Lawyer Is Final Word On Blocking Tweets — Even Donald Trump's, Bloomberg.com,(Jan
                                                                                       . 15,
2020) htins://wwvv.bloombera.corninewstarticles/2020-01-15/twitter-s-gadde-is-
                                                                              final-word-on-
blocking-tweets-even-trump-% last accessed September 12,2020; Meet Twitter's top lawyer
                                                                                          ,
who has thefinal word on blocking tweets — including Donald Trump's, Fortune.com,
                                                                                    (Jan. 15,
2020) huns://fortune.com/2020/01/15/twitter-top-lawyer-vijava-gadde-blocks-twe
                                                                               ets-donald-
trump!,last accessed September 12,2020.

                                                24
      ease z:zu-cv-12880 Docum
Case 2:20-cv-12880-JMV-JSA     ent 1-174-2
                            Document   FiledFiled
                                            09/21/20
                                                  04/22/21
                                                       PagePage
                                                            25 of28
                                                                  35ofPagelD
                                                                       105 PageID:
                                                                             : 27 1031



    TSC regarding the Exoo Enterprise's doxing. But Gadde and Twitter choose
                                                                                    to ignore the
    avalanche of doxing and abusive behavior complaints and refuse to enforce their
                                                                                       own policies in
    order to facilitate the patterns ofracketeering activities directed by known ban evasion
                                                                                               account,
    ®AntiFashGordon.

            116.   Gadde personally participates in, and benefits from the Exoo Enterprise's pattern
                                                                                                              s
    ofracketeering activities, because she has publicly stated her personal disdain for fascists
                                                                                                    and
    white supremacists, and she is "very, very focused on that...the KKK,the American Nazi
                                                                                                    Party,"
    because that "was what my parents had to deal with" where she grew up on the Texas-
                                                                                        Louisiana
    border.8 Gadde participates in the Exoo Enterprise, because of an Oresteian desire to
                                                                                          avenge        her
 parents perceived mistreatment. Gadde and Twitter are the lynchpin ofthe Exoo
                                                                               Enterprise.
 Without Gadde and Twitter's consent and participation,the Exoo Enterprise could not
                                                                                            conduct
 its patterns ofracketeering activities.

           117.    Twitter benefits economically from the Exoo Enterprise's patterns ofracketeering

 activities, because @AntiFashGordon has an extremely large Twitter following, one
                                                                                          ofthe
 largest follower bases of all Twitter users, and the account drives a tremendous amount
                                                                                               of
 internet traffic to Twitter, which potentially increases Twitter's ad revenue.

           118.    Twitter benefits socially from the Exoo Enterprise's patterns ofracketeering

 activities because the Exoo Enterprise's doxing offascists and white supremacists imparts
                                                                                                    a
social benefit on Twitter as it is seen as a defender of"marginalized communities" and provide
                                                                                                          s
cover for their stated business goal ofcreating what Twitter describes as "safer" conversations.




8 Twitter's Kayvon Beykpour and Vijaya Gadde: the Code Conference interview (transcript),
Vox.com (June 27,2019) https://wwvv.vox.com/recode/2019/6/27/187604-44/twitter-
                                                                                 kavlon-
bevkpour-vi iava-gadde-kara-swisher-neter-kafka-code-conference-interview-transcri nt,last
accessed September 12, 2020.

                                                   25
      L,cise c:u-cv-.1.zridu Document 1-1 Filed 09/21/2
Case 2:20-cv-12880-JMV-JSA                             0 PagePage
                               Document 74-2 Filed 04/22/21   26 of29
                                                                    35ofPage
                                                                         105lD:
                                                                             PageID:
                                                                                28 1032



          119.       The Exoo Enterprise engages in and affects interstate comme
                                                                                   rce, because, inter
  alia, it threatens violence to persons and property ofothers
                                                                 throughout the United States in
  furtherance ofa plan that reaches into the several states to
                                                                 disrupt economic activity. The Exoo
  Enterprise has caused severe economic hardship to targeted person
                                                                        s, such as D'Ambly and
  negatively impacted local economies throughout the United
                                                                  States.
          120.      Pursuant to and in furtherance oftheir violent doxing campaign,
                                                                                      Defendants
  directed and participated in the affairs ofthe Exoo Enterprise
                                                                   through patterns ofracketeering
  activity, including multiple acts indictable under 18 U.S.C. §§
                                                                    1951 (Interference with commerce
  by threats or violence) and 1952(use ofinterstate facilities
                                                                 to conduct unlawful activity).
         121.       The conduct ofthe Exoo Enterprise described above constitutes "rack
                                                                                           eteering
 activity" within the meaning of 18 U.S.C. § 1961(1). Defen
                                                            dants' decisions and activity in
 connection with the Exoo Enterprise to routinely conduct its transa
                                                                     ctions     in such a manner
 constitutes "patterns ofracketeering activity" within the meani
                                                                    ng of 18 U.S.C. § 1961(5).
         122.    By virtue ofthese violations of 18 U.S.C. § 1962(c), Defendants
                                                                                      are liable to
 D'Ambly for three times the damages sustained, plus the costs
                                                               of     this suit, including reasonable
 attorneys' fees.

        123.     As a direct and proximate result ofDefendants patterns ofracket
                                                                                     eering activity
 D'Ambly has suffered adverse consequences and continues to be
                                                                      damaged in an amount to be
 determined at trial, but which is in excess of$75,000.00.

        124.     As a direct and proximate result ofthe Exoo Enterprise's patterns
                                                                                      ofracketeering
activities D'Ambly has suffered adverse consequences and continues
                                                                            to be damaged. D'Ambly
is entitled to compensatory damages, equitable and declaratory relief,
                                                                            punitive damages, costs,




                                                  26
      ease z:zu-cv-12880 Document 1-1 Filed 09/21/20 Page 27 of 35 PagelD: 29
Case 2:20-cv-12880-JMV-JSA  Document 74-2 Filed 04/22/21 Page 30 of 105 PageID: 1033



  and reasonable attorneys' fees in an amount to be determined at trial, but which is in excess
                                                                                                  of
  $75,000.00.

                                             COUNT X

                           Violation of 18 U.S.C.§ 1962(d)(Conspiracy)

 (as to defendant Christian Exoo a/k/a "AntiFashGordon," St. Lawrence University,
                                                                                  Vijaya
                      Gadde,and Twitter,Inc.,the"Exoo Enterprise")

         125.    Plaintiffrepeats and incorporates herein by reference each and every one of the

  allegations contained in paragraphs 1 through 124 with the same force and effect as ifset
                                                                                               forth in
 detail herein again.

         126.    Section 1962(d)ofRICO provides "shall be unlawful for any person to conspire

 to violate any provisions ofsubsection (a),(b), or(c)ofthis section."

         127.   Defendants have violated 18 U.S.C. § 1962(d)by conspiring to associate and

 participate in the Exoo Enterprise's patterns ofracketeering activities as defined in 18 U.S.C.

 1962(c). The object ofthis conspiracy is to conduct, direct and participate in, directly or

 indirectly, the Exoo Enterprise's patterns ofracketeering activity.

         128.   Defendants have engaged in numerous overt and predicate racketeering acts in

 furtherance ofthe conspiracy, including threatening, intimidating, and extorting others to cause

 harm to their targets.

        129.    The nature ofthe above-described acts of Defendants and co-conspirators acts in

 furtherance ofthe conspiracy gives rise to an inference that they not only agreed to the objective

 of an 18 U.S.C. 1962(d) violation, but they were aware that their ongoing extortionate acts have

 been, and are part ofan overall pattern ofracketeering activity demonstrated through related and

 continuous acts.




                                                27
Case Case 2:20-cv-12880 Docume
     2:20-cv-12880-JMV-JSA     nt 1-1 74-2
                           Document   Filed 09/21/2
                                             Filed 04/22/21 Page
                                                    0 Page 28    31 PagelD:
                                                              of 35 of 105 PageID:
                                                                            30     1034



          130.      Defendants sought to and have engaged in the commission of, and continue to

  commit overt acts, including the following unlawful racketeering predicate acts:

               a. Multiple instances ofinterference with commerce by threats ofviolence in

                  violation of 18 U.S.C. § 1951; and

               b. Multiple instances ofuse ofinterstate facilities to conduct unlawful activity

                  violations of 18 U.S.C.§ 1952.

         131.     As a direct and proximate result ofDefendants' multiple overt acts and predicate

 acts in furtherance ofthe Exoo Enterprise,in violation of 18 U.S.C. § 1962(d), by conspiring to

 violate 18 U.S.C. 1962(c),Plaintiff has been and continues to be injured by Defendants' conduct.

         132.     By virtue ofthese violations of18 U.S.C. § 1962(d), Defendants are liable to

 D'Ambly for three times the damages sustained, plus the costs ofthis suit, including reasonable

 attorneys' fees.

         133.     As a direct and proximate result ofDefendants patterns ofracketeering activity

 D'Ambly has suffered adverse consequences and continues to be damaged. D'Ambly is entitled

 to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys' fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                             COUNT XI

                                       Negligent Entrustment

                        (as to defendants Vijaya Gadde and Twitter,Inc.)

        134.     Plaintiffrepeats and incorporates herein by reference each and every one ofthe

allegations contained in paragraphs 1 through 133 with the same force and effect as if set forth in

detail herein again.



                                                  28
            L.zu-uv-ianiu uocu
 Case 2:20-cv-12880-JMV-JSA    ment 1-1 74-2
                             Document    Filed Filed
                                               09/2104/22/21
                                                     /20 PagePage
                                                             29 of 32
                                                                   35of 105lD:
                                                                      Page  PageID: 1035
                                                                               31



          135.    Defendant Exoo is a notorious and infamous doxer, who
                                                                             relies on Twitter to dox
  unsuspecting people and direct his enterprise.

          136.    Due to habitual doxing and abusive behavior, Twitter has
                                                                              previously permanently
  banned two accounts controlled by defendant Exoo,@Chri
                                                              sExoo and @ChristianExoo.
          137.    Upon information and belief, Twitter received hundreds of
                                                                               complaints that
 defendant Exoo was habitually doxing under Twitter usern
                                                              ame @DoxSavage.
          138.   In lieu ofa third permanent ban Twitter agreed to allow defen
                                                                                 dant Exoo to
 undergo a name change from @DoxSavage to @AntifashG
                                                           ordon, contrary to Twitter's TOS.
          139.    Subsequent to Twitter's agreement to allow defendant Exoo to
                                                                                   change his Twitter
 username to @AntiFashGordon, Vijaya Gadde and Twitter's
                                                                Safety Council have received
 numerous doxing complaints.

         140.    Gadde was the only person at Twitter with authority to decid
                                                                                e permanent bans
and she knew Exoo is a habitual doxer, but she ignored that
                                                              knowledge and agreed to allow him
to change his usemame and continue doxing.

         141.    Gadde recklessly ignored Twitter's TOS against ban evasion
                                                                                accounts and
allowed Exoo to change his name from @DoxSavage to @Anti
                                                                 FashGordon,thereby, entrusting
Exoo with the instrumentality to direct the Exoo Enterprise's
                                                                patterns ofracketeering activities.
        142.     As a direct and proximate result ofdefendant Gadde and Twitter's
                                                                                      negligent
entrustment D'Ambly has suffered adverse consequences and conti
                                                                      nues to be damaged.
D'Ambly is entitled to compensatory damages, equitable and declar
                                                                      atory relief, punitive
damages, costs, and reasonable attorneys' fees in an amount to be
                                                                    determined at trial, but which is
in excess of$75,000.00.

                                          COUNT XII



                                               29
     case 2:20-cv-12880 Document 1-1 Filed 09/21/20 Page 30 of 35 PageiD: 32
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 33 of 105 PageID: 1036



                  Breach ofImplied Covenant of Good Faith — Promissory'Estoppel

                         (as to defendants Vijaya Gadde and Twitter,Inc.)

           143.   Plaintiffrepeats and incorporates herein by reference each and every one ofthe

 allegations contained in paragraphs 1 through 142 with the same force and effect as if set forth in

 detail herein again.

           144.   Defendant Twitter's TOS prohibit doxing and ban evasion accounts.

           145.   Defendant Twitter created a Trust and Safety Council department to investigate

 violations oftheir TOS to remove abusive content and protect others from abusive behaviors of

 others.

           146.   Twitter's created the Trust and Safety Council to prohibit abusive behavior by

 Twitter users and promised victims ofabusive behavior would be protected.

           147.   Gadde is the executive in charge ofTwitter's Trust and Safety council, and the

 only person at Twitter with authority to allow Exoo to create a ban evasion account.

           148.   Defendant Twitter allowed defendant Exoo to create a ban evasion account fully

 aware he was a habitual doxer, who used Twitter to harm others.

           149.   Defendant Exoo as @AntiFashGordon doxed D'Ambly,threatened violence to

 D'Ambly and his employer to extort his termination.

           150.   Gadde, Twitter Support and Twitter Trust and Safety received contemporaneous

 complaints that @AntiFashGordon doxed D'Ambly,but took no action.

           151.   Twitter refused to protect Plaintifffrom the Exoo Enterprise's abusive behavior

and has not removed Plaintiffs doxed information or banned the Exoo Enterprise, who continues

to abuse and habitually dox.




                                                 30
     ease z:zu-cv-12880 Document 1-1 Filed 09/21/20 Page 31 of 35 PagelD
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 34 of 105 PageID:
                                                                         : 33 1037



         152.    Twitter assumed liability for the harm that flows from defendant Exoo's doxing

  when they neglected to remove D'Ambly's doxed information in violation oftheir
                                                                                     TOS.
         153.    As a direct and proximate result of defendant Gadde and Twitter's breach oftheir

  assumed duty to remove D'Ambly's doxed private information D'Ambly has
                                                                                suffered adverse
  consequences and continues to be damaged. D'Ambly is entitled to compensatory damages
                                                                                        ,
 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys' fees
                                                                                             in an
 amount to be determined at trial, but which is in excess of$75,000.00.

                                           COUNT X111

                                        Legal Malpractice

                        (as to defendant Cohen,Weiss,and Simon,L.L.P.)

         154.   Plaintiffrepeats and incorporates herein by reference each and every one ofthe

 allegations contained in paragraphs 1 through 153 with the same force and effect as ifset forth
                                                                                                     in
 detail herein again.

         155.   As a result oftheir personal revulsion ofD'Ambly and his political beliefs CWS

 failed to adequately represent and protect D'Ambly's rights.

        156.    Defendant CWS neglected to perform necessary case research,legal research, and

 investigation ofthe accusations against D'Ambly.

        157.    As a result of CWS's inadequate legal research and investigation they failed to

 protect D'Ambly from the extortionate and criminal conduct of others.

        158.    As a result ofCWS's failure to adequately investigate D'Ambly's doxing they

failed to learn that @AntiFashGordon publicly announced D'Ambly's termination on January

 13, 2019, which occurred five days before his official termination date, and one day before the

purported "cause" of his termination was discovered.



                                                31
      Case 2:20-cv-12880 Document
Case 2:20-cv-12880-JMV-JSA        1-174-2
                            Document       09/21/20
                                      FiledFiled      PagePage
                                                 04/22/21  32 of35
                                                                 35of 105 PageID:
                                                                    PagelD: 34 1038



          159_   CWS failed to challenge Brill's blatant misrepresentations regarding the timing of

  the alleged 'cause' ofD'Ambly's termination.

         160.    CWS's revulsion ofD'Ambly and his political beliefs caused them to ignore an

  obvious racially discriminatory pre-textual termination spotlighted by the private investigation,

  last and final warning, and falsely claimed cause ofD'Ambly's termination.

         161.    As a direct and proximate result of CWS's legal malpractice that flowed from

  their firmwide enmity ofD'Ambly's political beliefs D'Ambly has suffered adverse

  consequences and continues to be damaged. D'Ambly is entitled to compensatory damages,

  equitable and declaratory relief, punitive damages, costs, and reasonable attorneys' fees in an ,

  amount to be determined at trial, but which is in excess of$75,000.00.

                                       PRAYER FOR RELIEF

  WHEREFORE,Plaintiff pray for relief as follows:

         1.      Demandsjudgment against Defendants,jointly and severally, in an amount to be

 determined at trial plus interest, including, but not limited to, all emotional distress, back pay,

 punitive damages, liquidated damages, statutory damages, attorneys' fees, costs, and

 disbursements, and for such relief as the Court deems just and proper.

         2.      On Plaintiff's RICO claims: compensatory damages and enhancement of damages

 Plaintiff has sustained as a result ofDefendants' conduct as may be permitted under the relevant

 statutes, such amount to be determined at trial, plus Plaintiff's costs in this suit, including

 reasonable attorneys' fees;

         3.      On Plaintiffs tortious interference, legal malpractice, intrusion upon seclusion,

 stalking and harassment claims: compensatory and punitive damages in an amount to be

 determined at trial.



                                                   32
Case Case 2:20-cv-12880 Documen
     2:20-cv-12880-JMV-JSA      t 1-1 74-2
                           Document    Filed 09/21/20
                                             Filed 04/22/21
                                                       Page Page  36 PagelD:
                                                            33 of 35 of 105 PageID:
                                                                             35     1039



                                         JURY DEMAND

          Pursuant to Rule 38(b)ofthe Federal Rules of Civil Procedure,Plaintiff demands trial by

 jury on all issues so triable.


 Dated:          September 21,2020

                                              Respectfully Submitted,
                                              LAW OFFICE OF PATRICK TRAINOR,ESQ.,LLC
                                              Attorneyfor Plaintiff



                                                 trick Trainor
                                               848 Paterson Avenue
                                               East Rutherford, New Jersey 07073
                                              (201)777-3327
                                               pt@ptesq.com




                                               33
                 Case Case
  JS 44 (Rev.06/17)
                            2:20-cv-12880 Dom
                      2:20-cv-12880-JMV-JSA    !
                                            Document                Page 34
                                                     74-2 Filed 04/22/21    of 35
                                                                         Page          b_bmigfay
                                                                               37 PagelD:
                                                                                  of 105 PageID:
                                                                                          36     1040
  The IS 44 civil cover sheet and the information contained herein
                                                                   neither replace nor supplement the filing and service ofpleadings or other papers as required by law,
  provided by local rules ofcourt. This form, approved by the Judicial Conference                                                                                        except as
                                                                                    ofthe United States in September 1974, is required for the use ofthe Clerk ofCourt for the
  purpose ofinitiating the civil docket sheet. (SEEINSTRUCTIONSON NEXTPAGE OF THIS
                                                                                           FORM.)

  DRNIETRIT                                                                                             GREM6-1 a/k/a AntiFashGordon;ST. LAWRENCE
                                                                                                        UNIVERSITY; TRIBUNE PUBLISHING COMPANY,LLC; NEW YORK
                                                                                                        DAILY NEWS;VIJAYA GADDE;TWITTER,INC., JOHN DOE 1-10
   (b)     County ofResidence ofFirst Listed Plaintiff          MIDDLESEX                                 County ofResidence ofFirst Listed Defendant
                                (EXCEPTIN U.S.PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:     IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

           Attorneys(Firm Name,Address,and Telephone Number)                                               Attorneys(IfKnown)
 LAW OFFICE OF PATRICK TRAINOR
 848 PATERSON AVENUE
 EAST RUTHERFORD, NEW JERSEY 07073
 H. BASIS OF JURISDICTION(Place an -X"in OneBar Only)                                       HI. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X"in One BarforPlaintiff
                                                                                                    (For Diversity Cases Only)                                        and One Boxfor Defendant)
 Cl 1   U.S. Government             )13 Federal Question                                                                     PTF        DEF                                         PTF      DEF
          Plaintiff                       (US. Government Not a Party)                          Citizen ofThis State         0 1        Cl 1     Incorporated or Principal Place      0 4 04
                                                                                                                                                   ofBusiness In This State
 0 2 U.S. Government                  0 4 Diversity                                             Citizen ofAnother State       02        0 2 Incorporated and Principal Place        05      05
       Defendant                            (Indicate Citizenship ofParties in Dem III)                                                        ofBusiness In Another State

                                                                                                Citizen or Subject ofa        03        0 3 Foreign Nation                          06      06
                                                                                                  Foreign Country
 IV. NATURE OF SUIT                   Place an "X"in One Box Only,                                                                       Click here for: Nature ofSuit Code Descriptions.
           CONTRACT                                         TORTS                                  FORFEITURE/PENALTY                     BANKRUPTCY                   OTHER STATUTES               1
  Cl 110 Insurance                        PERSONAL INJURY               PERSONALINJURY 0 625 Drug Related Seizure                  0 422 Appeal 28 USC 158       0 375 False Claims Act
  0 120 Marine                        0 310 Airplane                0 365 Personal Injury -            ofProperty 21 USC 881       0 423 Withdrawal              0 376 Qui Tam(31 USC
  Cl 130 Miller Act                    Cl 315 Airplane Product               Product Liability 0 690 Other                               28 USC 157                       3729(a))
 0 140 Negotiable Instrument                  Liability             0 367 Health Care/
  Cl 150 Recovery ofOverpayment Cl 320 Assault,Libel &                                                                                                           0 400 State Reapportionment
                                                                            Pharmaceutical                                            PROPERTY RIGHTS           0 410 Antitrust
         & Enfoii....orent ofJudgment         Slander                      Personal Injury                                         0 820 Copyrights             (.71 430 Banks and Banking
  Cl 151 Medicare Act                 Cl 330 Federal Employers'            Product Liability
  O 152 Recovery ofDefaulted                  Liability
                                                                                                                                   0 830 Patent                  Cl 450 Commerce
                                                                    0 368 Asbestos Personal                                        0 835 Patent -Abbreviated ;     e460 Deportation
         Student Loans                0 340 Marine                           Injury Product                                               New  Drug Application      470 Racketeer Influenced and
        (Excludes Veterans)           0 345 Marine Product                   Liability                                             0 840 Trademark                      Corrupt Organizations
0 153 Recovery ofOverpayment                  Liability               PERSONAL PROPERTY                     LABOR                     SOCIAL SECURITY           0 480 Consumer Credit
         ofVeteran's Benefits         0 350 Motor Vehicle           0 370 Other Fraud          Cl 710 Fair Labor Standards         0 861 MA(1395(1)             0 490 CableJSat TV
0 160 Stockholders' Suits             Cl 355 Motor Vehicle          0 371 Truth in Lending             Act                         0 862 Black Lung(923)        0 850 Securities/Commodities/
0 190 Other Contract                         Product Liability      0 380 Other Personal       0 720 Labor/Management              0 863 DIWC/DIWW (405(g))              Exchange
0 195 Contract Product Liability 0 360 Other Personal                      Property Damage             Relations                   0 864 SSID Title XVI          Cl 890 Other Statutory Actions
 O 196 Franchise                             Injury                 Cl 385 Property Damage     0 740 Railway Labor Act             0 865 RSI(405(g))            0 891 Agricultural Acts
                                      0 362 Personal Injury -              Product Liability   0 751 Family and Medical                                         0 893 Environmental Matters
                                             Medical Malpractice                                       Leave Act                                                 Cl 895 Freedom ofInformation
I        REAL PROPERTY                     CIVIL ItItach             PRISONER PETITIONS 0 790 Other Labor Litigation                  FEDERAL TAX SUITS                  Act
0 210 Land Condemnation               0 440 Other Civil Rights         Habeas Corpus:          0 791 Employee Retirement           Cl 870 Taxes(U.S.Plaintiff    Cl 896 Arbitration
0 220 Foreclosure                     0 441 Voting                  Cl 463 Alien Detainee            Income Security Act                  or Defendant)         0 899 Administrative Procedure
 Cl 230 Rent Lease & Ejectment        0 442 Employment              0 510 Motions to Vacate                                        0 871 IRS—Third Party                Act/Review or Appeal of
 Cl 240 Torts to Land                 0443 Housing/                        Sentence                                                       26 USC 7609                   Agency Decision
 Cl 245 Tort Product Liability               Accommodations         Cl 530 General
 Cl 290 All Other Real Property                                                                                                                                 0 950 Constitutionality of
                                      Cl 445 Amer. w/Disabilities - 0 535 Death Penalty               IMMIGRATION                                                       State Statutes
                                             Employment                Other:                  Cl 462 Naturalization Application
                                      0 446 Amer. w/Disabilities - Cl 540 Mandamus & Other 0 465 Other Immigration
                                             Other                  0 550 Civil Rights                Actions
                                     0 448 Education                Cl 555 Prison Condition
                                                                    0 560 Civil Detainee -
                                                                           Conditions of
                                                                          Confinement
V. ORIGIN (Place an "X"in One Box Only)
;
S(.
  1 Original   Cl 2 Removed from                      0 3       Remanded from             Cl 4 Reinstated or
                                                                                                           0 5 Transferred from             0 6 Multidistrict              Cl 8 Multidistrict
    Proceeding       State Court                                Appellate Court                Reopened            Another District                 Litigation -                Litigation -
                                                                                                                (  sPecb5)                          Transfer                   Direct File
                                        Cite the U.S.Civil Statute under which you are filing(Do not citejurisdictional statutes unless diversity):
VI. CAUSE OF ACTION 18 U.S.C.4 196Z 18 U.S.C.4 1964
                     Brief description ofcause:
                      Defendants committed multiple violations of 18 U.S.C.§§ 1951 and 1952
VII. REQUESTED IN   0 CHECK IF THIS IS A CLASS ACTION          DEMAND $                    CHECK YES only ifdemanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.
                                                                                           JURY DEMAND: /        Yes      0No
VIII. RELATED CASE(S)
                       (See insunctions):
     IF ANY                                  EDGE                                                                                    DOCKET NUMBER
DATE                                                                S     ATURE •       TTORNEY OF RECORD
09/21/2020
FOR OFFICE USE ONLY

  RECEIPT it                    AMOUNT                                  APPLYING IFP                                JUDGE                             MAG.JUDGE
                  ase 2:20-cv-12880 Document
          Case 2:20-cv-12880-JMV-JSA
IS 44 Reverse (Rev.06/g                      1-174-2
                                      Document    FiledFiled
                                                        09/21/20   PagePage
                                                             04/22/21   35 of38
                                                                              35ofPagelD: 37 1041
                                                                                   105 PageID:
                  INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                              Authority For Civil Cover Sheet

The IS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service ofpleading or other papers as
required by law,except as provided by local rules ofcourt. This form,approved by the Judicial Conference ofthe United States in September 1974,is
required for the use ofthe Clerk ofCourt for the purpose ofinitiating the civil docket sheet. Consequently,a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)Plaintiffs-Defendants. Enter names (last, first, middle initial) ofplaintiffand defendant. Ifthe plaintiff or defendant is a government agency, use
     only the full name or standard abbreviations. Ifthe plaintiffor defendant is an official within a government agency, identify first the agency and
     then the official, giving both name and title.
 (b) County ofResidence. For each civil case filed, except U.S. plaintiff cases, enter the name ofthe county where the first listed plaintiff resides at the
     time offiling. In U.S. plaintiffcases,enter the name ofthe county in which the first listed defendant resides at the time offiling. (NOTE:hi land
     condemnation cases, the county of residence ofthe "defendant" is the location ofthe tract ofland involved.)
 (c) Attorneys. Enter the firm name,address, telephone number,and attorney ofrecord. If there are several attorneys, list them on an attachment, noting
     in this section "(see attachment)".

II.     Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires thatjurisdictions be shown in pleadings. Place an "X"
        in one ofthe boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.
        United States plaintiff. (1)Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe United States are included here.
        United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3)This refers to suits under 28 U.S.C. 1331,where jurisdiction arises under the Constitution ofthe United States, an amendment
        to the Constitution, an act of Congress or a treaty ofthe United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box 1 or 2 should be marked.
        Diversity ofcitizenship. (4)This refers to suits under 28 U.S.C. 1332,where parties are citizens of different states. When Box 4 is checked, the
        citizenship ofthe different parties must be checked. (See Section III below; NOTE:federal question actions take precedence over diversity
        cases.)

III.    Residence (citizenship) ofPrincipal Parties. This section ofthe JS 44 is to be completed ifdiversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. Ifthere are multiple nature ofsuit codes associated with the case, pick the nature ofsuit code
        that is most applicable. Click here for: Nature ofSuit Code Descriptions.

V.      Origin. Place an "X" in one ofthe seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2)Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        When the petition for removal is granted,check this box.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing
        date.
        Reinstated or Reopened. (4)Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Mother District. (5)For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation — Transfer. (6)Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation —.Direct File. (8)Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description ofthe cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 BriefDescription: Unauthorized reception ofcable service

VII.    Requested in Complaint. Class Action. Place an "X"in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand,such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not ajury is being demanded.

VIII. Related Cases. This section ofthe IS 44 is used to reference related pending cases, if any. Ifthere are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 39 of 105 PageID: 1042




                             EXHIBIT “B”
Case
   Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JAD
                            Document
                               Document
                                     74-212 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page401 of
                                                                     of 105
                                                                        19 PageID:
                                                                            PageID:53
                                                                                    1043




   Michael J. Canning, Esq. (032541984)
   GIORDANO, HALLERAN & CIESLA, P.C.
   125 Half Mile Road, Suite 300
   Red Bank, N.J. 07701-6777
   (732) 741-3900
   Attorneys for Defendant, Cohen, Weiss and Simon LLP

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

                                                         Case No. 2:20-cv-12880-JMV-JAD
    DANIEL D’AMBLY,

                                            Plaintiff,
                                                                       Civil Action
                             v.

    CHRISTIAN EXOO a/k/a ANTIFASH                          DEFENDANT COHEN, WEISS AND
    GORDON; ST. LAWRENCE UNIVERSITY;                           SIMON LLP’S ANSWER TO
    TRIBUNE PUBLISHING COMPANY;                          PLAINTIFF’S COMPLAINT, SEPARATE
    NEW YORK DAILY NEWS; VIJAY                               DEFENSES, CROSSCLAIM FOR
    GADDE; TWITTER, INC.; COHEN, WEISS                    CONTRIBUTION, CROSSCLAIM FOR
    AND SIMON, LLP,                                        INDEMNIFICATION, ANSWER TO
                                                         CROSSCLAIMS, DEMAND FOR TRIAL
                                                          BY JURY, DEMAND PURSUANT TO R.
                                        Defendants.       4:18-2, DEMAND FOR ALLOCATION,
                                                             DEMAND FOR STATEMENT OF
                                                          DAMAGES, DESIGNATION OF TRIAL
                                                              COUNSEL, CERTIFICATIONS


               Defendant Cohen, Weiss and Simon LLP (“CWS” or “Defendant”) by way of Answer to

   Plaintiff’s Complaint hereby says as follows:


                                     STATEMENT OF THE CASE

               1.    CWS makes no response to Plaintiff’s Statement of the Case as the Statement does

   not relate to CWS.


                                             THE PARTIES

               2.    CWS admits that Plaintiff was a member of Local One-L, Graphic Communications

   Conference of the International Brotherhood of Teamsters and was employed as a plate maker for


   9557993.1                                                                             10/21/2020 1:46 PM
Case
   Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JAD
                            Document
                               Document
                                     74-212 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page412 of
                                                                     of 105
                                                                        19 PageID:
                                                                            PageID:54
                                                                                    1044




   the New York Daily News in Jersey City, New Jersey until January 18, 2019, and otherwise is

   without knowledge or information sufficient to form a belief as to the truth of the allegations

   contained in paragraph 2 of Plaintiff’s Complaint.


               3.    Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 3 of Plaintiff’s Complaint.


               4.    Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 4 of Plaintiff’s Complaint.


               5.    Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 5 of Plaintiff’s Complaint.


               6.    Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 6 of Plaintiff’s Complaint.


               7.    Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 7 of Plaintiff’s Complaint.


               8.    Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 8 of Plaintiff’s Complaint.


               9.    Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 9 of Plaintiff’s Complaint.


               10.   CWS admits that it is a law firm with a principal place of business located at 900

   3rd Avenue, #2100, New York, New York and neither admits nor denies the remaining allegations

   contained in paragraph 10 of Plaintiff’s Complaint as it calls for a legal conclusion.



   9557993.1                                                                                10/21/2020 1:46 PM
Case
   Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JAD
                            Document
                               Document
                                     74-212 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page423 of
                                                                     of 105
                                                                        19 PageID:
                                                                            PageID:55
                                                                                    1045




               11.   CWS neither admits nor denies the allegations contained in paragraph 11 of

   Plaintiff’s Complaint as it calls for a legal conclusion.


               12.   CWS neither admits nor denies the allegations contained in paragraph 12 of

   Plaintiff’s Complaint as it calls for a legal conclusion.


               13.   CWS neither admits nor denies the allegations contained in paragraph 13 of

   Plaintiff’s Complaint as it calls for a legal conclusion.


               14.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 14 of Plaintiff’s Complaint.


               15.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 15 of Plaintiff’s Complaint.


               16.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 16 of Plaintiff’s Complaint.


               17.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 17 of Plaintiff’s Complaint.


               18.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 18 of Plaintiff’s Complaint.


               19.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 19 of Plaintiff’s Complaint.


               20.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 20 of Plaintiff’s Complaint.


   9557993.1                                                                               10/21/2020 1:46 PM
Case
   Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JAD
                            Document
                               Document
                                     74-212 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page434 of
                                                                     of 105
                                                                        19 PageID:
                                                                            PageID:56
                                                                                    1046




               21.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 21 of Plaintiff’s Complaint.


               22.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 22 of Plaintiff’s Complaint.


               23.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 23 of Plaintiff’s Complaint.


               24.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 24 of Plaintiff’s Complaint.


               25.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 25 of Plaintiff’s Complaint.


               26.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 26 of Plaintiff’s Complaint.


               27.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 27 of Plaintiff’s Complaint.


               28.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 28 of Plaintiff’s Complaint.


               29.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 29 of Plaintiff’s Complaint.


               30.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 30 of Plaintiff’s Complaint.


   9557993.1                                                                               10/21/2020 1:46 PM
Case
   Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JAD
                            Document
                               Document
                                     74-212 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page445 of
                                                                     of 105
                                                                        19 PageID:
                                                                            PageID:57
                                                                                    1047




               31.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 31 of Plaintiff’s Complaint.


               32.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 32 of Plaintiff’s Complaint.


               33.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 33 of Plaintiff’s Complaint.


               34.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 34 of Plaintiff’s Complaint.


               35.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 35 of Plaintiff’s Complaint.


               36.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 36 of Plaintiff’s Complaint.


               37.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 37 of Plaintiff’s Complaint.


               38.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 38 of Plaintiff’s Complaint.


               39.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 39 of Plaintiff’s Complaint.


               40.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 40 of Plaintiff’s Complaint.


   9557993.1                                                                               10/21/2020 1:46 PM
Case
   Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JAD
                            Document
                               Document
                                     74-212 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page456 of
                                                                     of 105
                                                                        19 PageID:
                                                                            PageID:58
                                                                                    1048




               41.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 41 of Plaintiff’s Complaint.


               42.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 42 of Plaintiff’s Complaint.


               43.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 43 of Plaintiff’s Complaint.


               44.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 44 of Plaintiff’s Complaint.


               45.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 45 of Plaintiff’s Complaint.


               46.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 46 of Plaintiff’s Complaint.


               47.   Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations contained in paragraph 47 of Plaintiff’s Complaint.

               48.   Defendant admits that a grievance was filed with the American Arbitration

   Association, Case Number 01-19-0000-7178, but denies the remaining allegations in paragraph 48

   of Plaintiff’s Complaint.

               49.   Defendant denies the allegations contained in paragraph 49 of Plaintiff’s

   Complaint.




   9557993.1                                                                               10/21/2020 1:46 PM
Case
   Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JAD
                            Document
                               Document
                                     74-212 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page467 of
                                                                     of 105
                                                                        19 PageID:
                                                                            PageID:59
                                                                                    1049




               50.    Defendant admits that Kate Swearengen informed Plaintiff during a phone

   conversation that she did not agree with his politics and that she did not want to discuss them and

   Defendant denies the remaining allegations contained in paragraph 50 of Plaintiff’s Complaint.

               51.    Defendant denies the allegations contained in paragraph 51 of Plaintiff’s

   Complaint.

               52.    Defendant denies the allegations contained in paragraph 52 of Plaintiff’s

   Complaint.

               53.    CWS admits that Plaintiff executed a “Separation Agreement and Mutual General

   Release” the terms of which speak for itself and denies the remaining allegations contained in

   paragraph 53 of Plaintiff’s Complaint.

               54.    Defendant denies the allegations contained in paragraph 54 of Plaintiff’s

   Complaint.

                                                 COUNT I

               55.    Defendant repeats and realleges its responses to paragraphs 1 through 54 of

   Plaintiff’s Complaint as if fully set forth herein.


               56-60. CWS makes no response to the allegations in Count I of Plaintiff’s Complaint as

   the allegations do not pertain to CWS and CWS is without information sufficient to form a belief

   as to the truth of the allegations contained in Count I of Plaintiff’s Complaint and leaves Plaintiff

   to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.




   9557993.1                                                                               10/21/2020 1:46 PM
Case
   Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JAD
                            Document
                               Document
                                     74-212 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page478 of
                                                                     of 105
                                                                        19 PageID:
                                                                            PageID:60
                                                                                    1050




                                                 COUNT II

               61.    Defendant repeats and realleges its responses to paragraphs 1 through 60 of

   Plaintiff’s Complaint as if fully set forth herein.


               62-68. CWS makes no response to the allegations in Count II of Plaintiff’s Complaint as

   the allegations do not pertain to CWS and CWS is without information sufficient to form a belief

   as to the truth of the allegations contained in Count II of Plaintiff’s Complaint and leaves Plaintiff

   to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.


                                                 COUNT III

               69.    Defendant repeats and realleges its responses to paragraphs 1 through 68 of

   Plaintiff’s Complaint as if fully set forth herein.


               70-74. CWS makes no response to the allegations in Count III of Plaintiff’s Complaint as

   the allegations do not pertain to CWS and CWS is without information sufficient to form a belief

   as to the truth of the allegations contained in Count III of Plaintiff’s Complaint and leaves Plaintiff

   to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.




   9557993.1                                                                                 10/21/2020 1:46 PM
Case
   Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JAD
                            Document
                               Document
                                     74-212 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page489 of
                                                                     of 105
                                                                        19 PageID:
                                                                            PageID:61
                                                                                    1051




                                                COUNT IV

               75.    Defendant repeats and realleges its responses to paragraphs 1 through 74 of

   Plaintiff’s Complaint as if fully set forth herein.


               76-80. CWS makes no response to the allegations in Count IV of Plaintiff’s Complaint as

   the allegations do not pertain to CWS and CWS is without information sufficient to form a belief

   as to the truth of the allegations contained in Count IV of Plaintiff’s Complaint and leaves Plaintiff

   to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.


                                                 COUNT V

               81.    Defendant repeats and realleges its responses to paragraphs 1 through 80 of

   Plaintiff’s Complaint as if fully set forth herein.


               82-86. CWS makes no response to the allegations in Count V of Plaintiff’s Complaint as

   the allegations do not pertain to CWS and CWS is without information sufficient to form a belief

   as to the truth of the allegations contained in Count V of Plaintiff’s Complaint and leaves Plaintiff

   to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.




   9557993.1                                                                                10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page49
                                                                  10ofof105
                                                                         19 PageID:
                                                                            PageID: 62
                                                                                    1052




                                                COUNT VI

               87.    Defendant repeats and realleges its responses to paragraphs 1 through 86 of

   Plaintiff’s Complaint as if fully set forth herein.


               88-92. CWS makes no response to the allegations in Count VI of Plaintiff’s Complaint as

   the allegations do not pertain to CWS and CWS is without information sufficient to form a belief

   as to the truth of the allegations contained in Count VI of Plaintiff’s Complaint and leaves Plaintiff

   to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.


                                                COUNT VII

               93.    Defendant repeats and realleges its responses to paragraphs 1 through 92 of

   Plaintiff’s Complaint as if fully set forth herein.


               94-100.       CWS makes no response to the allegations in Count VII of Plaintiff’s

   Complaint as the allegations do not pertain to CWS and CWS is without information sufficient to

   form a belief as to the truth of the allegations contained in Count VII of Plaintiff’s Complaint and

   leaves Plaintiff to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.




   9557993.1                                                                                10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page50
                                                                  11ofof105
                                                                         19 PageID:
                                                                            PageID: 63
                                                                                    1053




                                               COUNT VIII

               101.   Defendant repeats and realleges its responses to paragraphs 1 through 100 of

   Plaintiff’s Complaint as if fully set forth herein.


               102-105.     CWS makes no response to the allegations in Count VIII of Plaintiff’s

   Complaint as the allegations do not pertain to CWS and CWS is without information sufficient to

   form a belief as to the truth of the allegations contained in Count VIII of Plaintiff’s Complaint and

   leaves Plaintiff to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.


                                                COUNT IX

               106.   Defendant repeats and realleges its responses to paragraphs 1 through 105 of

   Plaintiff’s Complaint as if fully set forth herein.


               107-124.     CWS makes no response to the allegations in Count IX of Plaintiff’s

   Complaint as the allegations do not pertain to CWS and CWS is without information sufficient to

   form a belief as to the truth of the allegations contained in Count IX of Plaintiff’s Complaint and

   leaves Plaintiff to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.




   9557993.1                                                                               10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page51
                                                                  12ofof105
                                                                         19 PageID:
                                                                            PageID: 64
                                                                                    1054




                                                COUNT X

               125.   Defendant repeats and realleges its responses to paragraphs 1 through 124 of

   Plaintiff’s Complaint as if fully set forth herein.


               126-133.     CWS makes no response to the allegations in Count X of Plaintiff’s

   Complaint as the allegations do not pertain to CWS and CWS is without information sufficient to

   form a belief as to the truth of the allegations contained in Count X of Plaintiff’s Complaint and

   leaves Plaintiff to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.


                                                COUNT XI

               134.   Defendant repeats and realleges its responses to paragraphs 1 through 133 of

   Plaintiff’s Complaint as if fully set forth herein.


               135-142.     CWS makes no response to the allegations in Count XI of Plaintiff’s

   Complaint as the allegations do not pertain to CWS and CWS is without information sufficient to

   form a belief as to the truth of the allegations contained in Count XI of Plaintiff’s Complaint and

   leaves Plaintiff to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.




   9557993.1                                                                             10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page52
                                                                  13ofof105
                                                                         19 PageID:
                                                                            PageID: 65
                                                                                    1055




                                               COUNT XII

               143.   Defendant repeats and realleges its responses to paragraphs 1 through 142 of

   Plaintiff’s Complaint as if fully set forth herein.


               144-153.     CWS makes no response to the allegations in Count XII of Plaintiff’s

   Complaint as the allegations do not pertain to CWS and CWS is without information sufficient to

   form a belief as to the truth of the allegations contained in Count XII of Plaintiff’s Complaint and

   leaves Plaintiff to his proofs.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.


                                               COUNT XIII

               154.   Defendant repeats and realleges its responses to paragraphs 1 through 153 of

   Plaintiff’s Complaint as if fully set forth herein.


               155.   Defendant denies the allegations contained in paragraph 155 of Plaintiff’s

   Complaint.


               156.   Defendant denies the allegations contained in paragraph 156 of Plaintiff’s

   Complaint.


               157.   Defendant denies the allegations contained in paragraph 157 of Plaintiff’s

   Complaint.


               158.   Defendant denies the allegations contained in paragraph 158 of Plaintiff’s

   Complaint.


   9557993.1                                                                              10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page53
                                                                  14ofof105
                                                                         19 PageID:
                                                                            PageID: 66
                                                                                    1056




               159.   Defendant denies the allegations contained in paragraph 159 of Plaintiff’s

   Complaint.


               160.   Defendant denies the allegations contained in paragraph 160 of Plaintiff’s

   Complaint.


               161.   Defendant denies the allegations contained in paragraph 161 of Plaintiff’s

   Complaint.


               WHEREFORE, Defendant demands judgment dismissing Plaintiff’s Complaint and

   denying any request for attorney’s fees and costs of suit, and such other relief as the Court deems

   fair, equitable and just.


                                           SEPARATE DEFENSES

                                        FIRST SEPARATE DEFENSE

               Plaintiff’s Complaint herein fails to state a claim upon which relief can be granted and

   Defendant CWS reserves the right to move at or before the time of trial to dismiss same.


                                      SECOND SEPARATE DEFENSE

               Plaintiff is estopped from proceeding with this alleged cause of action.


                                       THIRD SEPARATE DEFENSE

               Plaintiff has waived his right to bring this suit of action against Defendant CWS.


                                      FOURTH SEPARATE DEFENSE

               Plaintiff’s action is barred by the doctrine of unclean hands.




   9557993.1                                                                                  10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page54
                                                                  15ofof105
                                                                         19 PageID:
                                                                            PageID: 67
                                                                                    1057




                                       FIFTH SEPARATE DEFENSE

               Insofar as Plaintiff’s Complaint herein seeks damages against Defendant CWS, the

   Complaint must be dismissed in that Plaintiff sustained no damage.


                                       SIXTH SEPARATE DEFENSE

               Plaintiff has executed a valid and binding release by the terms, effect and operation of

   which Plaintiff has released Defendant CWS from liability to Plaintiff for the incident and damages

   complained of.


                                    SEVENTH SEPARATE DEFENSE

               There was no privity between the Plaintiff and Defendant CWS.


                                     EIGHTH SEPARATE DEFENSE

               Any and all injuries and damages sustained were the result of a third party over whom

   Defendant CWS had no control.


                                      NINTH SEPARATE DEFENSE

               Demand and claim for contribution under the terms and conditions of the Joint Tortfeasors

   Contribution Act (N.J.S.A. 2A:53A-1, et seq.) is made against all Co-defendants in this matter.


                                      TENTH SEPARATE DEFENSE

               Plaintiff has executed a valid and binding release by the terms, effect and operation of

   which Plaintiff has released Defendant CWS from liability to Plaintiff for the incident and damages

   complained of.




   9557993.1                                                                                10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page55
                                                                  16ofof105
                                                                         19 PageID:
                                                                            PageID: 68
                                                                                    1058




                                    ELEVENTH SEPARATE DEFENSE

               Plaintiff’s injuries are a result of his own intentional, wanton and malicious acts. Thus,

   Plaintiff is barred from recovery.


                                    TWELFTH SEPARATE DEFENSE

               Defendant CWS is entitled to a determination of the percentage shares of responsibility of

   all tortfeasors whose fault contributed to the claimed injuries and damages, as the obligation, if

   any, of Defendant CWS to respond in damages should not exceed its percentage share.


                                  THIRTEENTH SEPARATE DEFENSE

               Defendant CWS acted on reasonable grounds and without malice, and, therefore, is not

   responsible to Plaintiff for any alleged damages.


                                  FOURTEENTH SEPARATE DEFENSE

               Defendant CWS acted in accordance with accepted standards of care and Plaintiff’s

   Complaint must be dismissed.


                                   FIFTEENTH SEPARATE DEFENSE

               Defendant CWS owed no legal duty to Plaintiff.


                                   SIXTEENTH SEPARATE DEFENSE

               Defendant CWS breached no duty owed to Plaintiff.


                                 SEVENTEENTH SEPARATE DEFENSE

               Any action of Defendant CWS was not the proximate cause of any harm or loss to Plaintiff.




   9557993.1                                                                                10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page56
                                                                  17ofof105
                                                                         19 PageID:
                                                                            PageID: 69
                                                                                    1059




                                  EIGHTEENTH SEPARATE DEFENSE

               Any damage sustained by Plaintiff was as a result of the actions of Plaintiff for which

   Defendant CWS is not liable.


                                  NINETEENTHSEPARATE DEFENSE

               As there was no attorney client relationship between CWS and Plaintiff, CWS owed no

   legal duty to Plaintiff.


                                   TWENTIETH SEPARATE DEFENSE

               Plaintiff’s Complaint is frivolous and filed in bad faith and CWS adopts and incorporates

   its September 30, 2020 letter and is entitled to recover its legal fees in defending this frivolous

   action.


                                  CROSSCLAIM FOR CONTRIBUTION

               Defendant CWS denies liability with respect to Plaintiff’s claims. However, if Defendant

   CWS is adjudged liable, then Defendant CWS demands contribution from all Co-Defendants,

   pursuant to the provisions of New Jersey Joint Tortfeasors Contribution Act, N.J.S.A. 2A:53A.


                                CROSSCLAIM FOR INDEMNIFICATION

               Defendant CWS denies any liability with respect to Plaintiff’s claims. However, if

   Defendant CWS is adjudged liable to Plaintiff, Defendant CWS demands equal indemnification

   from the Co-Defendants.


                                       ANSWER TO CROSSCLAIM

               Defendant CWS, by way of answer to any and all Crossclaim which may be asserted

   against Defendant CWS, says:




   9557993.1                                                                                10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page57
                                                                  18ofof105
                                                                         19 PageID:
                                                                            PageID: 70
                                                                                    1060




               Defendant CWS denies the allegations of any Crossclaims asserted by Co-Defendants and

   Co-Defendants are not entitled to the relief sought.

               WHEREFORE, Defendant CWS demands judgment dismissing any crossclaim plus costs.


                                     DEMAND FOR TRIAL BY JURY

               PLEASE TAKE NOTICE, that Defendant CWS demands a trial of the issues by a jury

   of six.

                       DEMAND FOR ALLOCATION PURSUANT TO R. 4:7-5(c)

               If any Co-Defendant settles prior to trial, answering Defendant CWS will seek an allocation

   of the percentage of negligence by the fact finder against the settling Defendant. We will seek this

   allocation, whether or not we have formally filed a Crossclaim against the settling Defendant. We

   may rely upon the examination and cross-examination of expert witnesses at the time of trial, in

   support of this allocation. You are being apprised of this pursuant to R. 4:7-5(c) and Young v.

   Latta, 123 N.J. 584 (1991).


                              DEMAND FOR STATEMENT OF DAMAGES

               Please take notice that Defendant CWS demands that Plaintiff furnish a statement of

   damages claimed within the time proscribed by the Rules of Court.


                                  DESIGNATION OF TRIAL COUNSEL

               Michael J. Canning, Esq. is hereby designated as trial counsel.


                                              CERTIFICATION

               I hereby certify that true copies of the within pleading were timely served upon the

   attorneys of record in this action and who have appeared pro se.




   9557993.1                                                                                 10/21/2020 1:46 PM
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JADDocument
                               Document
                                      74-2
                                         12 Filed
                                             Filed04/22/21
                                                   10/22/20 Page
                                                             Page58
                                                                  19ofof105
                                                                         19 PageID:
                                                                            PageID: 71
                                                                                    1061




                               CERTIFICATION PURSUANT TO R. 4:5-1

               The undersigned herby certifies that this matter is not the subject of any other action

   pending in any court or arbitration proceeding, and no other action or arbitration proceeding is

   contemplated. The undersigned hereby certifies that he knows of no other parties who should be

   joined in the action at this time.


                                               GIORDANO HALLERAN & CIESLA, P.C.
                                               Attorneys for Defendant, Cohen, Weiss and Simon LLP




                                               By: ________________________________________
                                                         MICHAEL J. CANNING

   Dated: October 22, 2020



   Docs #4643915-v1




   9557993.1                                                                              10/21/2020 1:46 PM
Case 2:20-cv-12880-JMV-JSA Document 74-2 Filed 04/22/21 Page 59 of 105 PageID: 1062




                             EXHIBIT “C”
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                        66 Filed
                                            Filed04/22/21
                                                  03/25/21 Page
                                                            Page60
                                                                 1 of
                                                                   of 46
                                                                      105PageID:
                                                                          PageID:921
                                                                                  1063




   Patrick Trainor, Esquire (Attorney ID 242682019)
   LAW OFFICE OF PATRICK TRAINOR
   848 Paterson Avenue
   East Rutherford, New Jersey 07073
   P: (201) 777-3327
   pt@ptesq.com
   Attorney for Plaintiffs

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


    DANIEL D’AMBLY; AARON WOLKIND;
    STEVE HARTLEY; RICHARD SCHWETZ;
    JOBEL BARBOSA; MATTHEW                              CIVIL ACTION NO.: 2:20-cv-12880-JMV-JSA
    REIDINGER; JOHN HUGO; SEAN-
    MICHAEL DAVID SCOTT; THOMAS
    LOUDEN; ZACHARY REHL; AMANDA                        FIRST AMENDED COMPLAINT TO ADD
    REHL; K.R., a minor, by and through her                 PLAINTIFFS INJURED BEFORE
    father ZACHARY REHL and her mother                       COMPLAINT WAS FILED ON
    AMANDA REHL, MARK ANTHONY                                 SEPTEMBER 21, 2020, AND
    TUCCI,                                               SUPPLMENTED COMPLAINT TO ADD
                                                           PLAINTIFF INJURED AFTER THE
                   Plaintiffs,                                COMPLAINT WAS FILED

           vs.                                                   JURY TRIAL DEMAND

    CHRISTIAN EXOO a/k/a ANTIFASH
    GORDON; ST. LAWRENCE UNIVERSITY;
    TRIBUNE PUBLISHING COMPANY, LLC;
    NEW YORK DAILY NEWS; VIJAYA
    GADDE; TWITTER, INC; COHEN, WEISS
    AND SIMON, LLP; UNNAMED
    ASSOCIATES 1 – 100,

                   Defendants.

          Plaintiffs, Daniel D’Ambly, Aaron Wolkind; Steven Hartley; Richard Schwetz; Jobel

   Barbosa; Matthew Reidinger; John Hugo; Sean-Michael David Scott; Dean David Van Zandt,

   Jr.; Thomas Louden; Steven Rosati; Zachary Rehl; Amanda Rehl; K.R. a minor, by and through

   her father Zachary Rehl and her mother Amanda Rehl (hereinafter collectively referred to as

   “Plaintiffs”) by and through their attorney the Law Office of Patrick Trainor, as and for their

                                                    1
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                        66 Filed
                                            Filed04/22/21
                                                  03/25/21 Page
                                                            Page61
                                                                 2 of
                                                                   of 46
                                                                      105PageID:
                                                                          PageID:922
                                                                                  1064




   Complaint against defendants Christian Exoo a/k/a @AntifashGordon, St. Lawrence University,

   Tribune Publishing Company, LLC, New York Daily News, Vijaya Gadde, Twitter, Inc., and

   Cohen, Weiss, and Simon, LLP, hereby alleges as follows:

                                   STATEMENT OF THE CASE

          This action arises out of the repugnant conduct of defendant Christian Exoo (Hereinafter

   “Exoo”), an extortionist, known habitual doxer, and member of Antifa, who associates with

   others to conduct patterns of racketeering activities. Exoo under the Twitter username

   “@AntiFashGordon” directs his associates in the “Exoo Enterprise” to conduct violent and

   extortionate patterns of racketeering activities devoted to “doxing” complete strangers that the

   Exoo Enterprise has labeled “fascists” and/or “white supremacists.” To “dox” someone means to

   publicly disclose a person’s identity, employer, school, home address, etc., for the purpose of

   causing harm to that person. Once the target has been doxed, Exoo directs enterprise associates

   to commence a pattern of violent and threatening emails, Tweets, and phone calls to the target’s

   employers, professional clients, schools, prospective employers, or schools to extort the target’s

   termination from employment, expulsion from school, and compel the targets exit from society.

          To execute their plan, enterprise associates engage in a practice referred to as

   “dogpiling,” which is to conduct an all-out attack on both their target’s employer and co-workers

   by flooding them with emails and phone calls and plastering negative messages and comments

   throughout their entire online footprint, including Google reviews, Facebook posts, LinkedIn

   posts, Twitter, etc., to label the employer a fascist, white supremacist company and the target’s

   co-workers as the same. Associates conspire to ruin the target’s employer’s existing business

   relationships and/or shame prospective clients from conducting business with them until their

   target is terminated.



                                                    2
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                        66 Filed
                                            Filed04/22/21
                                                  03/25/21 Page
                                                            Page62
                                                                 3 of
                                                                   of 46
                                                                      105PageID:
                                                                          PageID:923
                                                                                  1065




            Exoo is aware of the potential illegality of his directives, because he instructs his

   associates to use telephone *67 feature to block their phone numbers when making threatening

   calls.

            On varied dates and times beginning in 2017, Exoo identified Plaintiffs as fascists and

   white supremacists. Thereafter, Exoo directed enterprise associates to stalk Plaintiffs in order to

   learn their true identity. Upon discovering Plaintiffs identity, Exoo directed associates to deluge

   Plaintiffs’ employers with violent Tweets, phone calls, emails that threatened personal and

   physical harm to the employer’s property and co-workers, in order to extort Plaintiffs’

   terminations. Exoo unmistakably directs the enterprise’s patterns of racketeering activities

   through interstate communications.

            One-person hellbent on destroying the lives of other persons, conspires with, participates

   in, and directs an enterprise that engages in patterns of racketeering activities every day by using

   interstate communications to threaten physical violence to extort and cause harm to their target.

   The enterprise’s associates and co-conspirators include, a major religious university, top lawyer

   of a publicly traded corporation and the publicly traded corporation. Enterprise associates are

   motivated by a shared disdain of people labeled fascists and white supremacists.

                                              THE PARTIES

            1.     Daniel D’Ambly (Hereinafter “D’Ambly”), is a twenty-seven (27) year member

   of Local One-L, Graphic Communications Conference of the International Brotherhood of

   Teamsters, who was employed as a was a plate maker for the New York Daily News in Jersey

   City, New Jersey until January 18, 2019. D’Ambly was doxed by Exoo on October 29, 2018. In

   the dox D’Ambly was labeled a ‘fascist’ and/or a ‘white supremacist.’ D’Ambly is a member of

   the New Jersey European Heritage Association (“EHA”), a non-violent, pro-domestic policy



                                                      3
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                        66 Filed
                                            Filed04/22/21
                                                  03/25/21 Page
                                                            Page63
                                                                 4 of
                                                                   of 46
                                                                      105PageID:
                                                                          PageID:924
                                                                                  1066




   organization that the Exoo Enterprise labeled a white supremacist hate group. D’Ambly, who

   the Exoo Enterprise identifies as the leader of EHA, actively participates with other EHA

   members in political rallies, peaceful political protests, pamphleteering, and speech that is

   protected by U.S. Const. amend. I and N.J. Const. art. I, ¶ 6. D’Ambly is an individual

   domiciled in the State of New Jersey and a “person” as defined under 18 U.S.C. § 1961(3).

          2.      Zachary Rehl (“Rehl”) was employed by New York Life Insurance Company in

   Philadelphia when he was doxed by Exoo in or about August 2017, and labeled a fascist and

   white supremacist. Rehl is an individual domiciled in the Commonwealth of Pennsylvania and a

   “person” as defined under 18 U.S.C. § 1961(3).

          3.      Amanda Rehl (“AmRehl”) is the spouse of Zachary Rehl. AmRehl is an

   individual domiciled in the Commonwealth of Pennsylvania and a “person” as defined under 18

   U.S.C. § 1961(3).

          4.      K.R. (“K.R.”), is the minor child of Zachary Rehl and Amanda Rehl. K.R. is an

   individual domiciled in the Commonwealth of Pennsylvania and a “person” as defined under 18

   U.S.C. § 1961(3).

          5.      Aaron Wolkind (“Wolkind”) was a Technical Support Specialist for Aerzen USA

   Corporation (“Aerzen”) when he was doxed by Exoo on or about June 2019, and labeled a

   fascist, white supremacist, and a neo-Nazi. Wolkind is an individual domiciled in the State of

   Delaware and a “person” as defined under 18 U.S.C. § 1961(3).

          6.      Steven Hartley (“Hartley”), is a logistics manager for American Expediting

   located in Folcroft, Pa. On November 29, 2018, he was doxed by Exoo and labeled a Nazi, racist

   and white supremacist who was a threat to women and minorities. Hartley is an individual




                                                    4
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                        66 Filed
                                            Filed04/22/21
                                                  03/25/21 Page
                                                            Page64
                                                                 5 of
                                                                   of 46
                                                                      105PageID:
                                                                          PageID:925
                                                                                  1067




   domiciled in the Commonwealth of Pennsylvania and a “person” as defined under 18 U.S.C. §

   1961(3).

          7.     Mark Anthony Tucci (“Tucci”) was employed at Aldo’s Pizzarama in

   Philadelphia when he was doxed by Exoo on December 10, 2018, and labeled a fascist, racist,

   and white supremacist. Tucci is an individual domiciled in the Commonwealth of Pennsylvania

   and a “person” as defined under 18 U.S.C. § 1961(3).

          8.     Richard Schwetz (“Schwetz”) was employed at Inova Payroll in Lancaster, Pa.,

   when he was doxed by Exoo in or about June 2020, and labeled a fascist, racist, and white

   supremacist. Schwetz is an individual domiciled in the Commonwealth of Pennsylvania and a

   “person” as defined under 18 U.S.C. § 1961(3).

          9.     Jobel Barbosa (“Barbosa”) is Puerto Rican and a permanently disabled veteran,

   who was employed as a Detail Department Manager at Jaguar Land Rover Willow Grove, in

   Willow Grove, Pa., when he was doxed by Exoo on June 22, 2019, and labeled a fascist, racist,

   and white supremacist. Barbosa is an individual domiciled in the Commonwealth of

   Pennsylvania and a “person” as defined under 18 U.S.C. § 1961(3).

          10.    Matthew Reidinger (“Reidinger”) was employed in Coal Township, Pa. On

   November 27, 2018, he was doxed by Exoo and labeled a fascist and white supremacist.

   Reidinger is an individual domiciled in the Commonwealth of Pennsylvania and a “person” as

   defined under 18 U.S.C. § 1961(3).

          11.    John Hugo (“Hugo”) was employed as a dispatch manager for Green and Yellow

   Cab in Somerville, Massachusetts when he was doxed by Exoo on January 2, 2020, and labeled a

   fascist and white supremacist. Hugo is an individual domiciled in the Commonwealth of

   Massachusetts and a “person” as defined under 18 U.S.C. § 1961(3).



                                                    5
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                        66 Filed
                                            Filed04/22/21
                                                  03/25/21 Page
                                                            Page65
                                                                 6 of
                                                                   of 46
                                                                      105PageID:
                                                                          PageID:926
                                                                                  1068




          12.     Sean-Michael David Scott (“Scott”) was employed in Seattle, Washington when

   he was doxed by Exoo on September 16, 2019, and labeled a fascist, white supremacist, and anti-

   Semite. Scott is an individual domiciled in the State of Florida and a “person” as defined under

   18 U.S.C. § 1961(3).

          13.     Thomas Louden (“Louden”) is a 30-year volunteer firefighter and the appointed

   Deputy Emergency Management Coordinator for Hilltown Township, Pennsylvania and was

   employed as the Director of Managed Care at Thomas Jefferson University Hospital in

   Philadelphia for twenty-three (23) years when he was doxed by Exoo on November 2, 2020.

   Louden is an individual domiciled in the Commonwealth of Pennsylvania and a “person” as

   defined under 18 U.S.C. § 1961(3).

          14.     Plaintiffs Wolkind, Hartley, Schwetz, Rehl, Barbosa, and Tucci are members of

   the Philadelphia chapter of the Proud Boys (hereinafter “PPB” or “Proud Boys”). Plaintiff

   Reidinger is a member of the Harrisburg chapter of the Proud Boys (“HPB”). The Proud Boys

   are a diverse, multi-racial, multi-ethnic, fraternal, males-only drinking club, who consider

   themselves “western chauvinists.”

          15.     Hugo is the President of Super Happy Fun America, a right of center civil rights

   organization focusing on defending the American Constitution, opposing gender madness, and

   defeating cultural Marxism. Super Happy Fun America is best known for organizing the 2019

   Boston Straight Pride Parade. Hugo was the 2018 Republican Candidate for Massachusetts’ 5th

   Congressional District.

          16.     Defendant Christian Exoo (“Exoo” or “@AntiFashGordon”) is a library building

   supervisor and lecturer at St. Lawrence University. Exoo is a self-described anti-fascist,

   notorious doxer, and leader of Antifa, who by doxing others has acquired a great deal of



                                                    6
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                        66 Filed
                                            Filed04/22/21
                                                  03/25/21 Page
                                                            Page66
                                                                 7 of
                                                                   of 46
                                                                      105PageID:
                                                                          PageID:927
                                                                                  1069




   notoriety and infamy. 1 Exoo currently publishes Tweets under Twitter username

   “@AntiFashGordon.” Exoo is an individual domiciled in the State of New York and a “person”

   as defined under 18 U.S.C. § 1961(3).

          17.     St, Lawrence University (“St. Lawrence” or “STL”) is a private four-year

   university with its principal place of business located at 116 Vilas Hall, 23 Romoda Drive,

   Canton, New York 13617, and a “person” as defined under 18 U.S.C. § 1961(3).

          18.     Tribune Publishing Company (“Tribune”) is a media company organized under

   the laws of the State of Delaware with its principal place of business located at 160 N. Stetson

   Avenue, Chicago, Illinois 60601 that conducts its business throughout the United States, and is a

   “person” as defined under 18 U.S.C. § 1961(3).

          19.     New York Daily News Company (“Daily News”) is owned by the Tribune

   Publishing Company (Tribune and Daily News are sometimes hereinafter referred to collectively

   as “Daily News”) with a place of business located at 125 Theodore Conrad Drive, Jersey City,

   New Jersey 07305, and 4 New York Plaza, New York, NY 10004. The Daily News is a

   “person” as defined under 18 U.S.C. § 1961(3). At all times relevant, the Tribune Publishing

   Company had the right and did exercise control over the actions of the New York Daily News.




   1
     Anti-Fascists Are Waging A Cyber War – And They’re Winning, Medium.com (Sep. 9, 2019)
   https://gen.medium.com/antifas-keyboard-warriors-254f62be2a95 (last accessed Sep. 15, 2020);
   Comcast fires employee with alleged ties to Proud Boys, We the People Rally, PhillyVoice.com
   (November 15, 2018) https://www.phillyvoice.com/comcast-fires-employee-proud-boys-alt-
   right-philadelphia-rally/ (last accessed Sep. 15, 2020); The Right Wing Is Trying to Make It a
   Crime to Oppose Fascism, Truthout.org (Aug. 9, 2019) https://truthout.org/articles/the-right-
   wing-is-trying-to-make-it-a-crime-to-oppose-fascism/ (last accessed Sep. 15, 2020); How to Spot
   An Abuser, Featuring Antifash Gordon, In His Own Words: A Step By Step Guide, and Also
   F*** That Guy, Medium.com (Jun. 25, 2020)
   https://medium.com/@abuse_isnt_revolutionary/how-to-spot-an-abuser-featuring-antifash-
   gordon-in-his-own-abuser-words-7b39f4657b19 (last accessed Sep. 15, 2020).
                                                    7
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                        66 Filed
                                            Filed04/22/21
                                                  03/25/21 Page
                                                            Page67
                                                                 8 of
                                                                   of 46
                                                                      105PageID:
                                                                          PageID:928
                                                                                  1070




          20.      Vijaya Gadde (“Gadde”) is the Head of Legal, Public Policy, and Trust and Safety

   Lead at Twitter, Inc. At all times relevant, Vijaya Gadde was the sole decision maker and person

   authorized to permanently ban Twitter users who violated Twitter’s Terms of Service and Rules.

   She is a “person” as defined under 18 U.S.C. § 1961(3). Gadde is believed to be domiciled in

   the State of California.

             21.   Twitter, Inc. (“Twitter”), is a company organized under the laws of the State of

   Delaware with its principal place of business located at 1355 Market Street, San Francisco, CA

   94103, that conducts its business globally and a “person” as defined under 18 U.S.C. § 1961(3).

             22.   The Exoo Enterprise is a criminal enterprise as defined under 18 U.S.C. §

   1961(4), consisting of Defendant Christian Exoo a/k/a “AntiFashGordon,” who directs the Exoo

   Enterprise, St. Lawrence University, Vijaya Gadde, Twitter, Inc., and unidentified associates.

             23.   Cohen, Weiss, and Simon, LLP (“CWS”) is a law firm with its principal place of

   business located at 900 3rd Avenue, #2100, New York, New York 10022 and a “person” as

   defined under 18 U.S.C. § 1961(3).

                                    JURISDICTION AND VENUE

          24.      Jurisdiction of this Court is proper because this litigation arises under federal law,

   namely 18 U.S.C. §§ 1961 to 1968. This Court has jurisdiction over this matter under 28 U.S.C.

   § 1331.

          25.      The Court has supplemental jurisdiction over the state law claims asserted in this

   case under 28 U.S.C. § 1367(a).

          26.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) because a

   substantial part of the events or omissions giving rise to the claims occurred in this District, and




                                                     8
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                        66 Filed
                                            Filed04/22/21
                                                  03/25/21 Page
                                                            Page68
                                                                 9 of
                                                                   of 46
                                                                      105PageID:
                                                                          PageID:929
                                                                                  1071




   the threatened and actual harm occurred in this District by reason of Defendants’ conduct as

   alleged below.

                             FACTS PERTINENT TO ALL PLAINTIFFS

          27.       Defendant Exoo publishes Tweets and doxes other persons private and

   undisclosed information under Twitter username “@AntiFashGordon” the leading Antifa Twitter

   account that as of December 30, 2020, has 46,140 followers. The headline of

   @AntiFashGordon’s public profile states “I expose fascists via #OSINT, get them fired, de-

   homed, kicked out of school, etc.” Exoo’s definition of fascists and white supremacists is

   indiscernible, because he uses the terms broadly and interchangeably. Based on the substance of

   @AntiFashGordon’s Tweets he broadly identifies all persons who do not share his radical far left

   political ideology as fascists and/or white supremacists.

          28.       Upon information and belief, Exoo is known to Twitter’s Trust & Safety Council

   (“TSC”) as a habitual doxer and ban evader. A ban evader is a person who creates a new Twitter

   account after receiving a permanent ban. The ban evader’s new account is called a “ban evasion

   account,” and is prohibited by Twitter rules. 2 A permanent ban means a lifetime ban.

          29.       Doxing is prohibited by Twitter’s Private Information Policy within their Terms

   of Service and Rules (“TOS”). 3

          30.       Upon information and belief, in addition to Twitter’s agreement to allow Exoo to

   change username @DoxSavage to @AntiFashGordon, Exoo has had two Twitter accounts




   2
     https://help.twitter.com/en/rules-and-policies/enforcement-options “Permanent suspension: This
   is our most severe enforcement action. Permanently suspending an account will remove it from
   global view, and the violator will not be allowed to create new accounts.”
   3
     https://help.twitter.com/en/rules-and-policies/personal-information “You may not publish or
   post other people’s private information without their express authorization and permission. We
   also prohibit threatening to expose private information or incentivizing others to do so.”
                                                    9
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 69
                                                              10 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:930
                                                                                1072




   permanently banned for doxing. Twitter has previously permanently banned @ChrisExoo, 4

   @ChristianExoo. 5

             31.    Exoo directs associates in an enterprise that uses interstate communications to

   conduct patterns of racketeering activities.

             32.    Of their own volition, Exoo and associates identify persons as Nazis, fascists, and

   white supremacists, which also includes any person Exoo and/or associates label homophobic,

   transphobic, etc. Once a target has been identified Exoo and associates set about to learn the

   personal identity of their unknown targets.

             33.    Once their targets’ identity is discovered, Exoo and associates commence patterns

   of racketeering activities to extort employment terminations and compel school expulsions, by

   directing waves of threatening phone calls, emails, Twitter messages, social media comments at

   the target’s employers, co-workers, and school administrators.

             34.    Enterprise associates “dogpile” their target’s employers and co-workers with calls

   to their direct work phone number and email address with continual calls and emails to every

   employee and co-worker to extort the target’s termination. The practice eliminates a company’s

   ability to conduct business.

             35.    To extort their target’s termination, enterprise associates harm his employer’s

   existing and prospective business relationships by posting a flood of negative comments and

   reviews to the employer’s social media and internet sites to use as leverage to extort their target’s

   termination.




   4
       https://twitter.com/ChrisExoo (last accessed Sep. 15, 2020)
   5
       https://twitter.com/ChristianExoo (last accessed Sep. 15, 2020)
                                                     10
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 70
                                                              11 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:931
                                                                                1073




             36.    When an employer does not immediately terminate their target, Enterprise

   associates directly contact and threaten their target’s employers’ customers to shame them from

   continuing to do business with the target’s employer.

             37.    As a result of Exoo’s dox and direction of an enterprise engaged in threatening

   patterns of racketeering activities as described above, every Plaintiff has received explicitly

   violent threats against their life and the lives of their family, several Plaintiffs were physically

   attacked about their person, sustained damage to their homes and property, and all Plaintiffs were

   terminated from employment due to the enterprise’s patterns of racketeering activities.

                                           DANIEL D’AMBLY

             38.    D’Ambly repeats and realleges the facts pertinent to all plaintiffs as alleged above

   in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

             39.    Upon information and belief, the Exoo Enterprise targeted D’Ambly as a fascist

   and white supremacist at some point in or about January 2018. Thereafter, enterprise associates

   stalked D’Ambly to uncover his true identity, for the sole purpose of doxing him.

             40.    Upon information and belief, by September 2018, Twitter received dozens of

   complaints directly Tweeted to Twitter Support and Twitter Trust and Safety informing them

   that Exoo’s former Twitter account @DoxSavage was aggressively doxing, which forced Twitter

   to investigate the accounts activities. Under Twitter’s normal protocol, accounts being

   investigated for violating the TOS are prevented from Tweeting during the investigation. 6

             41.    Twitter ignored their TOS and allowed @DoxSavage to continue Tweeting during

   their investigation.




   6
       https://help.twitter.com/en/rules-and-policies/enforcement-options (last accessed Sep. 15, 2020)
                                                     11
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 71
                                                              12 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:932
                                                                                1074




          42.      Upon information and belief, at some point on or about October 1, 2018, Gadde

   and Twitter agreed to allow @DoxSavage to undergo a name change in lieu of a third permanent.

   The unprecedented agreement to allow Exoo’s username change to @AntiFashGordon under

   these circumstances was done to ensure he kept his approximate 15,000 @DoxSavage followers.

          43.      On October 11, 2018, @DoxSavage Tweeted a farewell announcement to his

   followers: “Hey folks—I just underwent a name change from @DoxSavage to @AntiFash

   Gordon. I’ll be back tomorrow to expose more violent fascists who were on the ground in

   Providence on 10/6.” The name change kept the Exoo Enterprise intact, and their ability to

   effectively conduct its patterns of racketeering activities was not harmed.

          44.      On October 29, 2018, at 11:49 a.m., @AntiFashGordon published a massive

   twenty-two count Tweet thread (a thread is a series of related Tweets) that doxed D’Ambly to his

   estimated 20,000 followers. The dox publicly disclosed for the first time D’Ambly’s name,

   hometown, photograph, employer, occupation, employer’s location, multiple telephone numbers

   for his employer, a labor union Referendum Board he chaired, and the names of the other

   Referendum Board members.

          45.      In the dox, @AntiFashGordon labeled D’Ambly a “Nazi” and directed the Exoo

   Enterprise associates to send harassing, intimidating, and threatening phone calls, and Tweets to

   the Daily News’s Twitter username @NYDailyNews, to extort D’Ambly’s termination. Exoo’s

   dox directed:

                a. In the 19th Tweet, @AntiFashGordon directed his associates “stay on top of this,

                   too. If you don’t hear back from @NYDailyNews, keep tweeting at them.” Call

                   their printing facilities in Jersey City at (201) ***-**** (number provided in

                   original Tweet) and warn them about Daniel D’Ambly…”



                                                    12
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 72
                                                              13 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:933
                                                                                1075




                b. A follow up Tweet included a second telephone number for the New York Daily

                   News and a subsequent Tweet included the direct telephone number to

                   D’Ambly’s print shop.

                c. Within minutes the Exoo Enterprise obeyed Exoo’s directive and flooded

                   @NYDailyNews and @Teamsters with Tweets and phone calls that threatened

                   the Daily News with violent attacks if D’Ambly was not terminated.

                d. Upon information and belief, from October 29, 2018, to January 11, 2019, the

                   Exoo Enterprise directed no less than fifty-four (54) threatening Tweets to

                   @Daily News plus an unknown number of threatening phone calls.

                e. D’Ambly was never told of the threats or warned to take safety precautions by

                   anyone from the Daily News or Tribune.

          46.      On October 30, 2018, without warning D’Ambly of the dangerous threats,

   Tribune engaged Insite Risk Management (“Insite”) to investigate D’Ambly. At the conclusion

   of their investigation, Insite produced the “Private Investigation Report” (“Report”) and provided

   it to the Tribune on December 4, 2018. The Report acknowledged @AntiFashGordon’s doxing

   was the impetus for the investigation and confirmed D’Ambly’s association with EHA. The

   Report included videos of D’Ambly and others using imprudent language during political rallies.

          47.      On or before January 8, 2019, EHA posted flyers on public bulletin boards in

   Princeton, New Jersey that announced an “It’s okay to be white” protest march purportedly

   scheduled for January 12, 2019.

          48.      On January 9, 2019, @AntiFashGordon re-Tweeted the “It’s okay to be white”

   march to his associates and again doxed D’Ambly by Tweeting, “If anyone wants their leaders

   name, it’s Dan D’Ambly.”



                                                   13
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 73
                                                              14 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:934
                                                                                1076




          49.     On January 10, 2019, @AntiFashGordon published a second Tweet that

   referenced EHA’s purported march and directed his associates to “show up and shut down” the

   purported march “And please say hi to their leader, Dan D’Ambly for me.”

          50.     On January 10, 2019, D’Ambly was called to an interview with Jean Nechvatal

   (“Nechvatal), Tribune’s Vice President, Talent Management & Learning and James R. Brill

   (“Brill”), Daily News’s Sr. Vice President of Operations. D’Ambly was accompanied at the

   meeting by Union Steward Pete Cairnie. During the meeting, D’Ambly was confronted with

   content of the Report, but not informed of the report’s existence. D’Ambly acknowledged using

   imprudent language in a private conversation during a protest.

          51.     On January 11, 2019, at 10:14 a.m., @AntiFashGordon again directed his

   associates to shut down EHA’s purported January 12, 2019 “It’s okay to be white” march and

   exhorted his associates “if you can, show up and show these pricks that we don’t tolerate hate in

   our streets.” The Tweet included @NYDailyNews and doxed D’Ambly’s hometown again.

   Exoo encouraged violence to shut down the purported protest, but warned “Remember that the

   police won’t protect us here.”

          52.     Upon information and belief, at some point before 10:21 a.m. on January 11,

   2019, Edward Bushey, Sr. Vice President, General Manager, Manufacturing and Distribution at

   Tribune delivered recordings of the death threats to the Daily News. The callers threatened

   D’Ambly and stated the Daily News was responsible for “any violence or blood spilled is also on

   your hands.” One threatening caller’s phone number was captured.

          53.     On January 11, 2019, from 9:30 a.m. to 10:14 a.m., Twitter usernames

   @hubcityantifa, @NYCAntifa, and @Nstricklanded replied via Tweet to @AntiFashGordon’s

   instructions with coded messages that confirmed they followed his instructions and made threats.



                                                  14
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 74
                                                              15 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:935
                                                                                1077




          54.      Upon reason and belief, one of the death threat phone numbers is owned by a

   person who Tweeted mission confirmation to @AntiFashGordon on January 11, 2019.

          55.      On January 11, 2019, at 2:20 p.m., EHA Tweeted that the “It’s okay to be white”

   protest was a prank.

          56.      On January 11, 2019, at 3:30 p.m., D’Ambly was called to a second meeting with

   James Brill, Sr. Vice President of Operations for the Daily News to recap the previous days

   meeting. In the meeting, Brill issued D’Ambly a “Last and Final Warning” that stated the

   “ONLY reason that you are not being terminated immediately is because, thus far, we have not

   determined that your activities with NJEHA has occurred at work and/or derogatory comments

   were made about any co-workers.” The warning continued “should we learn that you engaged in

   any inappropriate speech or behavior in the workplace or with regard to any other employee, or

   if the Company or any of its employees suffer any backlash as a result of your association with

   the NJEHA, your conduct will be considered “work-related” and you will be terminated

   immediately.”

          57.      This meeting with Brill was a pre-text for D’Ambly’s termination. The meeting

   occurred five (5) hours after death threats were received, but Brill did not inform D’Ambly,

   because the Daily News intended to use the threats as evidence the company received “backlash”

   from D’Ambly’s conduct and was the “cause” of D’Ambly’s termination.

          58.      At 4:34 p.m. on January 11, 2019, @AntiFashGordon replied to EHA’s Tweet by

   threatening D’Ambly whereby @AntiFashGordon threatened “Regardless, I’m gonna spend the

   next week wrecking your fucking life, Dan D’Ambly.”

          59.      In the evening of January 11, 2019, the Exoo Enterprise’s extended campaign of

   violent Tweets and threats of physical violence to D’Ambly came to fruition and D’Ambly’s



                                                  15
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 75
                                                              16 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:936
                                                                                1078




   vehicle was “keyed” (scratched) and tires slashed while parked outside of his home on private

   property. An investigation report for a bias incident, criminal mischief, and harassment was filed

   with the South Brunswick Police Department.

          60.     D’Ambly reported to work the following day on January 12, 2019, but was not

   informed of the death threats received the day before.

          61.     On Sunday, January 13, 2019, at 10:16 a.m., five (5) days before D’Ambly’s

   official termination date @AntiFashGordon Tweeted to four of his associates that he “got a

   pretty reliable tip this morning that he’s not at the @NYDailyNews anymore…” in reference to

   D’Ambly.

          62.     On Monday, January 14, 2019, the Daily News called D’Ambly and told him not

   to report to work until informed otherwise.

          63.     On January 16, 2019, during a phone conference with Brill, Nechvatal, and a

   Union representative, D’Ambly was played the recorded death threats and asked to identify the

   caller. D’Ambly was unable to identify the caller, but said it was the behavior of “Antifa types.”

   Brill was scornful of D’Ambly’s inability to identify the caller and blamed him for the threats.

   D’Ambly was terminated during this phone conference.

          64.     On January 23, 2019, Patrick LoPresti, President of Local One-L informed the

   Daily News that they were appealing D’Ambly’s termination pursuant to terms of the Contract.

          65.     On or about January 25, 2019, D’Ambly received his “Termination of

   Employment” letter, signed by Brill, and dated January 22, 2019. The letter informed D’Ambly

   his termination was effective January 18, 2019. The termination letter is imbued with Brill’s

   animus for D’Ambly. In the letter, Brill stated “your choice to take these repulsive actions has

   now put our workplace and employees at risk of counter attacks by Antifa.”



                                                   16
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 76
                                                              17 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:937
                                                                                1079




          66.     The termination letter falsely stated the Daily News learned of the death threats

   on January 14, 2019, contrary to emails that confirm the Daily News learned of the threats on

   January 11, 2019.

          67.     In the termination letter, Brill claimed the death threats received on January 11,

   2019, were the “cause” of D’Ambly’s termination, because the death threats meant D’Ambly

   “brought his activities” into the workplace, therefore, “we deem your actions to be work related

   and are terminating your employment for cause.”

          68.     At some point after January 23, 2019, the Union on behalf of D’Ambly filed a

   grievance with the American Arbitration Association, case number 01-19-0000-7178. The

   Union retained attorneys Thomas Kennedy (“Kennedy”) and Kate M. Swearengen

   (“Swearengen”) of Cohen, Weiss, and Simon, LLP (collectively Kennedy, Swearengen and

   Cohen. Weiss and Simon, LLP shall be referred to as “CWS”) to represent D’Ambly.

          69.     Thereafter, D’Ambly had a phone conference with Kennedy to discuss the case.

   D’Ambly was acquainted with Kennedy for approximately twenty years due to his Union

   activities. D’Ambly explained the threats he received, property damage, and that his tires were

   slashed. D’Ambly stated “Tom, this Antifa are terrorists…” Kennedy angrily responded, “I do

   not consider Antifa to be terrorists and if you are going to continue referring to them (Antifa) as

   terrorists we are going to end this call.” Kennedy scoffed at D’Ambly’s desire to have his

   employment reinstated at the Daily News.

          70.      At some point thereafter, D’Ambly had his first case discussion phone

   conference with Kate Swearengen, who assumed representation. Without prompting,

   Swearengen explicitly informed D’Ambly that “she doesn’t agree with his politics and she




                                                    17
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 77
                                                              18 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:938
                                                                                1080




   doesn’t want to discuss them any further.” Like Kennedy, Swearengen dismissed D’Ambly’s

   wish to have his employment reinstated.

          71.     Kennedy and Swearengen’s revulsion of D’Ambly directed their representation

   and they failed to adequately research basic facts favorable to D’Ambly’s wish to be reinstated.

   CWS ignored Brill’s misrepresentation and veracity of the claimed “cause” of their client’s

   termination.

          72.     CWS failed to adequately investigate the sources of the doxing campaign. Had

   CWS engaged in reasonable investigation of the source of the dox they would have discovered

   @AntiFashGordon’s January 13, 2019, announcement that D’Ambly was terminated, which was

   one day before the Daily News claimed they learned of the “cause” of D’Ambly’s termination.

          73.     On or about July 15, 2019, D’Ambly dejectedly executed the “Separation

   Agreement and Mutual General Release” negotiated by CWS that paid D’Ambly a lump sum

   payment in exchange the Union would withdraw the pending arbitration case with prejudice.

          74.     As a result of Defendants’ misconduct D’Ambly has suffered substantial personal

   and property damage and been severely financially harmed.

                                           ZACHARY REHL

          75.     Rehl repeats and realleges the facts pertinent to all plaintiffs as alleged above in

   paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

          76.     Exoo doxed Rehl for the first time on or about August 2, 2017, and labeled him a

   fascist and a white supremacist because Rehl organized a “Back the Blue” march to support

   police officers and first responders in Philadelphia.

          77.     Exoo directed enterprise associates to contact Rehl’s former employer New York

   Life Insurance Company to extort Rehl’s termination. As in all cases, enterprise associates



                                                    18
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 78
                                                              19 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:939
                                                                                1081




   complied with Exoo’s directions and placed threatening calls, emails, and Tweets to New York

   Life Insurance Company.

           78.    Rehl was terminated from New York Life Insurance Company in September

   2017.

           79.    On or about October 1, 2018, Rehl was doxed a second time, when he organized

   the “We the People” event that occurred in Philadelphia on November 17, 2018.

           80.    On November 14, 2018, Exoo followed up his October 1, 2018 dox with

   directions to his associates to counter protest the We the People event. Exoo directed enterprise

   associates to disrupt the event because “fascism is coming and only we can stop it.”

           81.    On November 16, 2018, Exoo decided his community was being attacked,

   because “the city granted rally permits to fascists, and the cops will be there to protect them.”

   Exoo then Tweeted the phrase “Who protects us? We protect us” a battle cry to get his associates

   to attack “We the People” event organizers.

           82.    At 12:41 a.m. on November 17, 2018, Rehl’s safety was endangered when he was

   attacked by an Exoo associate who threw a brick through the front window of Rehl’s home and

   spray painted the word “Nazi” on the front of his home.

                                           AMANDA REHL

           83.    AmRehl repeats and realleges the facts pertinent to all plaintiffs as alleged above

   in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

           84.    On or about August 2, 2017, Exoo doxed AmRehl’s home address when he doxed

   her husband Zachary Rehl.




                                                    19
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 79
                                                              20 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:940
                                                                                1082




          85.     On or about October 1, 2018, AmRehl’s home address was doxed a second time

   when Exoo doxed her husband Zachary Rehl, because he organized the “We the People” march

   in Philadelphia that occurred on November 17, 2018.

          86.     On November 14, 2018, Exoo directed his associates to counter protest and

   disrupt the We the People the event, because “fascism is coming and only we can stop it.”

          87.     On November 16, 2018, Exoo decided his community was being attacked,

   because “the city granted rally permits to fascists, and the cops will be there to protect them.”

   Exoo then Tweeted the phrase “Who protects us? We protect us” as a battle cry to get his

   associates to attack “We the People” event organizers.

          88.     At 12:41 a.m. on November 17, 2018, AmRehl’s safety was endangered when she

   was assaulted by an Exoo associate who threw a brick through the front window of AmRehl’s

   home and spray painted the word “Nazi” on the front of her home.

      K.R., a minor, by and through her father ZACHARY REHL and mother AMANDA
                                            REHL

          89.     K.R. repeats and realleges the facts pertinent to all plaintiffs as alleged above in

   paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

          90.     On or about August 2, 2017, Exoo doxed K.R.’s home address when he doxed her

   father Zachary Rehl.

          91.     On or about October 1, 2018, K.R.’s home address was doxed a second time when

   Exoo doxed K.R.’s father Zachary Rehl, because he organized the “We the People” march in

   Philadelphia that occurred on November 17, 2018.

          92.     On November 14, 2018, Exoo directed his associates to counter protest and

   disrupt the We the People event, because “fascism is coming and only we can stop it.”




                                                    20
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 80
                                                              21 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:941
                                                                                1083




           93.    On November 16, 2018, Exoo decided his community was being attacked,

   because “the city granted rally permits to fascists, and the cops will be there to protect them.”

   Exoo then Tweeted the phrase “Who protects us? We protect us” as a battle cry to get his

   associates to attack “We the People” event organizers.

           94.    At 12:41 a.m. on November 17, 2018, K.R.’s safety was endangered when she

   was assaulted by an Exoo associate who threw a brick through the front window of her home and

   spray painted the word Nazi on the front of her home.

                                         AARON WOLKIND

           95.    Wolkind repeats and realleges the facts pertinent to all plaintiffs as alleged above

   in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

           96.    Wolkind was doxed in or about June 2019 and called a fascist, white supremacist,

   and Nazi, which is an idiotic assertion, because Aaron’s a Jew.

           97.    On July 3, 2019, Exoo re-posted Exoo’s dox and directed his associates to contact

   Wolkind’s employer Aerzen USA (“Aerzen”) to extort his termination. Immediately enterprise

   associates directed hundreds of phone calls and emails to Wolkind’s employer and his co-

   workers. Aerzen’s social media accounts and internet profiles were flooded with messages

   demanding his termination.

           98.    On November 28, 2019, Exoo re-doxed Wolkind with Aerzen’s direct phone

   number and the reminder to associates to “Use *67 to block your number.”

           99.    The November 28, 2019, dox dramatically increased the volume of messages

   posted to Aerzen’s social media and internet profiles so much so that it created a network

   security concern and caused Aerzen to temporarily shut down their social media and internet

   profiles.



                                                    21
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 81
                                                              22 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:942
                                                                                1084




          100.    The enterprise’s threatening and harassing messages also caused Aerzen’s

   management to close the Coatesville, Pa. building out of fear for employee safety.

          101.    To their credit, Aerzen did not immediately terminate Wolkind, but when

   enterprise associates discovered Wolkind was not terminated, they directed threats at Aerzen’s

   clients demanding they stop doing business Aerzen or face consequences, and harassed and

   intimidated Aerzen’s foreign subsidiaries.

          102.    Wolkind continues to receive threatening and harassing phone calls and the dox

   has prohibited Wolkind from obtaining new employment in his field. Prospective employers

   have cancelled scheduled interviews and pulled job offers when they perform an internet

   background search for Wolkind’s name, because the first listing is Exoo’s dox, which identifies

   him as a fascist, white supremacist, and a Nazi, but as stated above Aaron’s a Jew.

                                          STEVE HARTLEY

          103.    Hartley repeats and realleges the facts pertinent to all plaintiffs as alleged above

   in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

          104.    Hartley was doxed on November 29, 2018, and labeled a Nazi, racist, terrorist and

   a threat to women and minorities. The dox included directives to dogpile Hartley’s employer

   with calls, emails, and Tweets to demand his termination. In the dox, Hartley was identified as

   the president of the Philadelphia Proud Boys.

          105.    As is the pattern, enterprise associates complied with Exoo’s directives and in

   December 2018, associates inundated Hartley’s employer and co-workers with hundreds of

   phone calls and emails and flooded their social media and internet profiles with negative posts

   and reviews. Enterprise associates still contact Hartley’s employer and co-workers with

   threatening and harassing phone calls and emails.



                                                    22
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 82
                                                              23 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:943
                                                                                1085




          106.    Hartley’s home address and personal cell phone were also doxed, and he has

   received hundreds of threatening and harassing phone calls from enterprise associates, including

   direct threats on his life. The threatening and harassing communications continue to this day.

                                       MARK ANTONY TUCCI

          107.    Tucci repeats and realleges the facts pertinent to all plaintiffs as alleged above in

   paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

          108.    Exoo doxed Tucci on December 10, 2018, and associates directed harassing and

   threatening phone calls, emails, and Twitter messages to his employer. Enterprise associates

   called his employer more than 600 times on that first night, which effectively shut down the

   restaurant. Tucci’s employer realized what was happening and told callers he was terminated.

          109.    In real time you can see the enterprise’s conspiracy play out in their Tweets.

              a. Exoo doxed Tucci with directions to harass, threaten and intimidate his employer.

              b. Enterprise associates who called Tucci’s employer, Tweeted confirmation to

                  Exoo.

              c. When Tucci’s employer stated Tucci was terminated, enterprise associates relayed

                  that information to Exoo.

          110.    Exoo replied “Thanks for calling in the meantime it’s very likely they’re just

   hoping this blows over, so keep calling, folks!”

          111.    The following day Exoo directed his associates to “keep calling folks” and the

   enterprise continued the assault.

                                        RICHARD SCHWETZ

          112.    Schwetz repeats and realleges the facts pertinent to all plaintiffs as alleged above

   in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.



                                                      23
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 83
                                                              24 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:944
                                                                                1086




          113.    The enterprise targeted Schwetz after he volunteered to clean up debris and litter

   at a Scott Presler Clean Up America event that occurred in Philadelphia on May 23, 2020.

          114.    As a result of participating in the cleanup event and being photographed with

   other Proud Boys that participated in the cleanup event, Schwetz was doxed in June 2020.

          115.    Enterprise associates directed harassing and threatening phone calls, emails,

   Twitter messages, and social media posts to Schwetz’s co-workers located at the varied locations

   of his then employer Inova Payroll.

          116.    Amidst the initial wave of incoming harassing and threatening phone calls,

   emails, and Twitter messages, an enterprise associate threatened one specific Inova Payroll

   employee by posting a photograph of the employee with her young son.

          117.        The employee had no relationship with Schwetz whatsoever, caused Inova

   Payroll to reasonably fear for its employees’ safety.

          118.    Exoo doxed Schwetz a second time on September 21, 2020, with further

   instructions to enterprise associates to conduct a second round of harassing and threatening

   messages. The threats are still visible on Twitter.

                                       MATTHEW REIDINGER

          119.    Reidinger repeats and realleges the facts pertinent to all plaintiffs as alleged above

   in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

          120.    Exoo doxed Reidinger on November 27, 2018, and instructed his associates to

   direct threatening, harassing, and intimidating phone calls, Tweets, to his employer to demand

   his termination.




                                                    24
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 84
                                                              25 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:945
                                                                                1087




          121.    As is the case with all victims, Exoo directed associates to dogpile Reidinger’s

   employer’s social media sites with negative reviews. In his instructions Exoo admits that they

   recently successfully dogpiled Comcast to extort a termination.

                                          JOBEL BARBOSA

          122.    Barbosa repeats and realleges the facts pertinent to all plaintiffs as alleged above

   in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

          123.    Exoo doxed Barbosa on June 22, 2019, as trans-phobic, because he was

   photographed at Philadelphia’s gay pride parade. As always, Exoo’s directed enterprise

   associates to contact Barbosa’s employer to demand his termination. Associates immediately

   followed Exoo’s directions, including one enterprise associate who left her name and telephone

   number.

          124.    Barbosa’s home address and cell phone numbers for him and his wife were posted

   to a webpage phonezapp.noblog.org (no longer available) and Barbosa’s wife received

   threatening calls on her personal cell phone.

          125.    The number of contacts his former employer received is unknown at this point,

   but the volume was substantial, and Barbosa was immediately called into a meeting with a

   company executive and a human resources representative.

          126.    Barbosa was terminated on June 27, 2019.

                                 SEAN-MICHAEL DAVID SCOTT

          127.    Scott repeats and realleges the facts pertinent to all plaintiffs as alleged above in

   paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

          128.    Exoo doxed Scott on September 16, 2019 and his employer publicly confirmed

   his employment termination on September 17, 2019.



                                                    25
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 85
                                                              26 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:946
                                                                                1088




          129.    Exoo associates threatened and intimidated the property manager for Scott’s

   apartment. The property manager was fearful of repercussions and demanded Scott vacate the

   premises.

          130.    On September 17, 2019, Scott’s home was attacked with graffiti and vandalized.

          131.    On April 16, 2020, Scott was attacked at his home for the second time and his

   car’s tires were slashed and windows broken.

                                             JOHN HUGO

          132.    Hugo repeats and realleges the facts pertinent to all plaintiffs as alleged above in

   paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

          133.    Hugo was doxed by Exoo on January 2, 2020, and as with all of his doxes, Exoo

   labeled Hugo a fascist and white supremacist. Exoo’s dox and call to action to his associates was

   re-Tweeted over 100,000 times.

          134.    Enterprise associates immediately followed Exoo’s directives and made hundreds

   of threatening and harassing phone calls and over 1,000 harassing emails to Hugo’s employer

   demanding Hugo’s termination. As in all cases, the volume of phone calls prevented Hugo and

   his co-workers from performing their jobs. Hugo was terminated in March 2020.

          135.    Hugo continues to receive threatening and harassing phone calls from enterprise

   associates who threaten Hugo that they will never let him work again and will force him to live

   in a box.

    SUPPLEMENTAL PLEADING TO ADD PLAINTIFF THOMAS LOUDEN WHO WAS
        INJURED BY THE ENTERPRISE AFTER THE COMPLAINT WAS FILED

          136.    Louden repeats and realleges the facts pertinent to all plaintiffs as alleged above

   in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.




                                                    26
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 86
                                                              27 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:947
                                                                                1089




          137.    The original Complaint in this action was filed on September 21, 2020, and

   Louden was injured after the Complaint was filed in the same series of occurrences or

   transactions after the Complaint was filed. Louden was employed as the Director of Managed

   Care at Thomas Jefferson University Hospital in Philadelphia.

          138.    During a global health emergency and pandemic Exoo doxed Louden’s hospital

   employer on November 2, 2020, and as in all cases associates immediately flooded Louden’s

   employer and co-workers with harassing and threatening phone calls, emails, social media posts.

          139.    Louden who does not have a Twitter account was unaware of Exoo’s dox until he

   was called to a Zoom meeting with his hospital’s Vice-President and a human resources

   representative on November 2, 2020. Louden was quizzed about his membership in a right-wing

   extremist group. Louden is not a member of a right-wing extremist group, he is a 30-year

   volunteer firefighter and the appointed Deputy Emergency Management Coordinator for

   Hilltown Township, Pa.

          140.    On November 3, 2020, Louden learned that Exoo posted photos of his home with

   his car parked in his driveway.

          141.    On November 10, 2020, Exoo re-posted Louden’s personal information with

   explicit directions, including photographs of his home and local street signs, the name of the city,

   and even the longitude and latitude coordinates. Louden, obviously remains fearful for his

   family’s safety. Louden was terminated on December 7, 2020.

                                       CLAIMS FOR RELIEF

                                               COUNT I

           Violation of New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 to – 49
      (as to D’Ambly against Tribune Publishing Company and the New York Daily News)




                                                   27
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 87
                                                              28 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:948
                                                                                1090




          142.    D’Ambly realleges and incorporates herein by reference each and every one of the

   allegations contained in paragraphs 1 through 141 with the same force and effect as if set forth in

   detail herein again.

          143.    Defendants Tribune and Daily News are employers as defined in N.J.S.A. 10:5-5.

          144.    D’Ambly is older than forty years (40) old and was an employee as defined in

   N.J.S.A. 10:5-5.

          145.    Defendants Tribune and Daily News discharged D’Ambly due to their enmity

   towards D’Ambly’s racially identifiable associations, whereas, non-white Tribune and Daily

   News employees who participate in racially identifiable associations, are not punished, or

   terminated, violated N.J.S.A. 10:5-12.

          146.    Defendants Tribune and Daily News undertook several pre-textual steps to mask

   D’Ambly’s discriminatory termination:

              a. Tribune hired a private investigation firm to invade D’Ambly’s privacy in an

                  unsuccessful effort to catch D’Ambly engaged in unlawful activity.

              b. In the morning of January 11, 2019, the Daily News received death threats

                  intended to extort D’Ambly’s termination that they did not immediately disclose,

                  because they intended to use the threats pre-textually as the “cause” of D’Ambly’s

                  termination.

              c. In the afternoon of January 11, 2019, the Daily News issued D’Ambly a “Last and

                  Final Warning,” that warned D’Ambly he would be immediately terminated if it

                  were discovered he brought his political activities into the workplace, but they did

                  not inform or warn D’Ambly of the death threats earlier received.

              d. D’Ambly was informed he was terminated on January 16, 2019.



                                                   28
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 88
                                                              29 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:949
                                                                                1091




              e. Subsequently, D’Ambly received a “Termination of Employment” letter dated

                  January 22, 2019, whereby, the Daily News falsely stated they discovered the

                  death threats on January 14, 2019, contrary to indisputable evidence they received

                  the death threats on January 11, 2019, which meant he “brought his activities into

                  the workplace” after he was warned. Daily News cited this fabrication as the

                  “cause” of D’Ambly’s termination.

          147.    As a direct and proximate result of defendants Tribune Publishing Company and

   the New York Daily News racially discriminatory termination, D’Ambly has suffered adverse

   consequences and continues to be damaged. D’Ambly is entitled to compensatory damages,

   equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an

   amount to be determined at trial, but which is in excess of $75,000.00.

                                              COUNT II

                       Tortious Interference with Prospective Economic Benefit
   (as to all Plaintiffs except K.R. against defendant Christian Exoo a/k/a “AntiFashGordon”)

          148.    Plaintiffs reallege and incorporate herein by reference each and every one of the

   allegations contained in paragraphs 1 through 147 with the same force and effect as if set forth in

   detail herein again.

          149.    Plaintiffs were rightfully entitled to pursue lawful employment.

          150.    Plaintiffs reasonably expected their employment to continue into the future and to

   benefit economically from his employment.

          151.    Defendant Exoo knew Plaintiffs were employed and intentionally interfered with

   their prospective economic benefits to be gained from continued employment.

          152.    Defendant Exoo intentionally and unjustifiably interfered with Plaintiffs rights to

   pursue lawful business.

                                                   29
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 89
                                                              30 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:950
                                                                                1092




          153.     Defendant Exoo’s interference caused Plaintiffs employer to terminate their

   employment.

          154.     Plaintiffs have suffered and will continue to suffer irreparable harm in the form of

   damage to his reputation, loss of income and financial hardship as a result of Exoo’s

   interference.

          155.     As a direct and proximate result of defendant Exoo’s interference with Plaintiffs

   prospective economic benefits, Plaintiffs have suffered adverse consequences and continue to be

   damaged. Plaintiffs are entitled to compensatory damages, equitable and declaratory relief,

   punitive damages, costs, and reasonable attorneys’ fees in an amount to be determined at trial,

   but which is in excess of $75,000.00.

                                               COUNT III

          Intrusion Upon Seclusion – Public Disclosure of Private Personal Information
       (as to all Plaintiffs except for K.R. against Christian Exoo a/k/a “AntiFashGordon”)

          156.     Plaintiffs reallege and incorporate herein by reference each and every one of the

   allegations contained in paragraphs 1 through 155 with the same force and effect as if set forth in

   detail herein again.

          157.     In directing and carrying out a sustained effort to embarrass, defame and publicize

   private facts, including Plaintiffs’ home address and familial relations without their consent,

   Exoo intentionally intruded upon Plaintiffs’ solitude and seclusion.

          158.     By conducting a sustained effort to embarrass, defame and publicize private facts

   including D’Ambly’s home address and familial relations without Plaintiffs’ consent, Exoo

   intentionally intruded upon Plaintiffs’ solitude and seclusion.

          159.     Defendant intentionally intruded on Plaintiffs’ solitude and seclusion in a manner

   that is highly offensive to a reasonable person.

                                                      30
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 90
                                                              31 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:951
                                                                                1093




          160.    As a direct and proximate result of Exoo’s intrusion upon his seclusion, Plaintiffs

   have suffered adverse consequences and continue to be damaged. Plaintiffs are entitled to

   compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable

   attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

                                              COUNT IV

    Violation of N.J.S.A. 2C:33-4.1 and N.J.S.A. 2C:30-31(a) Cyber-Harassment and Stalking
           (as to D’Ambly against defendant Christian Exoo a/k/a “AntiFashGordon”)

          161.    D’Ambly realleges and incorporates herein by reference each and every one of the

   allegations contained in paragraphs 1 through 160 with the same force and effect as if set forth in

   detail herein again.

          162.    Defendant Exoo encouraged and incited others to violence against D’Ambly and

   conducted an ongoing campaign that intruded D’Ambly’s life.

          163.    Defendant Exoo intentionally and knowingly sent, commented, and posted

   D’Ambly’s private and involuntarily disclosed personal information to social media networking

   sites to purposely harass, intimidate, and threaten D’Ambly.

          164.    By encouraging others to inflict physical harm to D’Ambly’s person and property.

          165.    By encouraging others to commit crimes against D’Ambly that resulted in

   D’Ambly receiving death threats and sustaining physical damage to his personal property

          166.    As a direct and proximate result of Defendant Exoo’s cyber-harassment and

   stalking D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is

   entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

   reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

   $75,000.00.

                                              COUNT V

                                                   31
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 91
                                                              32 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:952
                                                                                1094




                     Violation of 18 U.S.C. § 875(c) – Interstate Communications
          (as to all Plaintiffs against defendant Christian Exoo a/k/a “AntiFashGordon”)

          167.    Plaintiffs reallege and incorporate herein by reference each and every one of the

   allegations contained in paragraphs 1 through 166 with the same force and effect as if set forth in

   detail herein again.

          168.    By using an interactive computer service to intentionally transmit threats of

   physical violence at Plaintiffs via interstate communications.

          169.    By directing an enterprise is engaged in an interstate campaign of violent threats

   against Plaintiffs for the purpose of injuring and endangering Plaintiffs’ personal safety.

          170.    By explicitly threatening Plaintiffs via an interactive computer service Exoo

   transmitted threats in interstate commerce.

          171.    As a direct and proximate result of defendant Exoo’s use of interstate

   communications to threaten and harm Plaintiffs they have suffered adverse consequences and

   continue to suffer adverse consequences. Plaintiffs are entitled to compensatory damages,

   equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an

   amount to be determined at trial, but which is in excess of $75,000.00.

                                               COUNT VI

                                Violation of 18 U.S.C. 2261A(2) –Stalking
          (as to all Plaintiffs against defendant Christian Exoo a/k/a “AntiFashGordon”)

          172.    Plaintiffs reallege and incorporate herein by reference each and every one of the

   allegations contained in paragraphs 1 through 171 with the same force and effect as if set forth in

   detail herein again.

          173.    Exoo used an interactive computer service to surveil and stalk Plaintiffs with the

   intent to harass, intimidate, threaten, and harm Plaintiffs.

                                                     32
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 92
                                                              33 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:953
                                                                                1095




          174.    Exoo stalked Plaintiffs to discover their personal identity and then disseminated

   the information using an interactive computer service with instructions to enterprise associates

   with directions to harass, intimidate, and endanger Plaintiffs personal safety.

          175.    Exoo used an interactive computer service to direct an enterprise to harass,

   intimidate, and threaten others in order to extort Plaintiffs termination from lawful employment.

          176.    Exoo’s conduct caused Plaintiffs to reasonably fear for the safety of themselves

   and their family and caused Plaintiffs to suffer severe emotional and financial distress.

          177.    As a direct and proximate result of defendant Exoo’s stalking in violation of 18

   U.S.C. § 2261A(2) Plaintiffs have has suffered adverse consequences and continue to suffer

   adverse consequences. Plaintiffs are entitled to compensatory damages, equitable and

   declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an amount to be

   determined at trial, but which is in excess of $75,000.00.

                                              COUNT VII

                           Employer’s Breach of its Duty to Warn
   (as to D’Ambly against defendants Tribune Publishing Company and the New York Daily
                                           News)

          178.    D’Ambly realleges and incorporates herein by reference each and every one of the

   allegations contained in paragraphs 1 through 177 with the same force and effect as if set forth in

   detail herein again.

          179.    Defendants Tribune and Daily News received a stream of death threats directed at

   D’Ambly over a two and one-half month period, but they never warned D’Ambly.

          180.    Defendants Tribune and Daily News never warned D’Ambly to take

   precautionary measures as he entered or exited the workplace.




                                                    33
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 93
                                                              34 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:954
                                                                                1096




          181.    Defendants Tribune and Daily News did not take steps to increase the safety of

   D’Ambly and other employees as they entered and exited the workplace.

          182.    Defendants Tribune and Daily News did not secure the workplace in order to

   protect D’Ambly and others.

          183.    As he was not aware of the threats, D’Ambly could not take steps to protect

   himself and his property and as a result his property was damaged on January 11, 2019.

          184.    Defendants Tribune and Daily News had a duty to warn their employee he was

   the direct target of the death threats they received.

          185.    As a direct and proximate result of defendants Tribune and Daily News’ failure to

   warn D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is

   entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

   reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

   $75,000.00.

                                               COUNT VIII

                 Violations of N.J.S.A 2C:41-1 to – 2C:41-6.2 (Racketeering)
   (as to D’Ambly against defendants Christian Exoo a/k/a “AntiFashGordon,” St. Lawrence
             University, Vijaya Gadde, and Twitter, Inc., the “Exoo Enterprise”)

          186.    D’Ambly realleges and incorporates herein by reference each and every one of the

   allegations contained in paragraphs 1 through 185 with the same force and effect as if set forth in

   detail herein again.

          187.    The “Exoo Enterprise” is directed by defendant Christian Exoo a/k/a

   “@AntiFashGordon,” and consists of associates St. Lawrence University, including their

   employees and agents, Vijaya Gadde, and Twitter, Inc., including their employees and agents,

   and unknown associates.



                                                     34
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 94
                                                              35 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:955
                                                                                1097




          188.    Defendant Exoo used an interactive computer service to direct the Exoo

   Enterprise’s patterns of racketeering activities as defined by N.J.S.A. 2C:41(a)(1) to extort

   D’Ambly’s termination from the Daily News.

              a. The Exoo Enterprise threatened the Daily News via Tweets and phone calls and

                  related activities prohibited by N.J.S.A. 2C:41-2.

              b. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(h).

              c. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(bb)

          189.    As a direct result of the Exoo Enterprises patterns of racketeering activities,

   D’Ambly was terminated from his employment.

          190.    As a direct and proximate result of Defendants’ patterns of racketeering activities

   D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is entitled

   to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

   reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

   $75,000.00.

                                              COUNT IX

                          Violations of 18 U.S.C. §§ 1962(c) – Racketeering
                Multiple violations of RICO predicates 18 U.S.C. §§ 1951 and 1952
       (as to all Plaintiffs against defendants Christian Exoo a/k/a “AntiFashGordon,” St.
         Lawrence University, Vijaya Gadde, and Twitter, Inc., the “Exoo Enterprise”)

          191.    Plaintiffs reallege and incorporates herein by reference each and every one of the

   allegations contained in paragraphs 1 through 190 with the same force and effect as if set forth in

   detail herein again.

          192.    Each of the individuals and entities is a “person” within the meaning of 18 U.S.C.

   § 1961(3) who conducted the affairs of the enterprise, through a pattern of racketeering activity

   in violation of 18 U.S.C. § 1962(c).

                                                   35
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 95
                                                              36 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:956
                                                                                1098




          193.    The Exoo Enterprise is an enterprise within the meaning of 18 U.S.C. 1961(4),

   directed by defendant Christian Exoo a/k/a “@AntiFashGordon,” and consisting of St. Lawrence

   University, including their employees and agents, Vijaya Gadde, and Twitter, Inc., including

   their employees and agents, and unknown associates. The Exoo Enterprise was created to dox

   fascists and white supremacists in order to use the doxed information to conduct patterns of

   racketeering activities to threaten violence, intimidate, harass, and extort others to achieve the

   enterprises mission of causing employment terminations, educational expulsions, physical injury,

   and personal harm to the persons doxed. The Exoo Enterprise functions as an organization and

   continuing unit to effectuate patterns of racketeering activity.

          194.    Upon information and belief, multiple generations of Exoo’s family are or were

   employed by St. Lawrence University and Exoo’s activities are well known to St. Lawrence

   faculty and administrators, who allow Exoo to direct the enterprise from St. Lawrence property,

   from his place of employment, during his normal work hours using St. Lawrence equipment and

   information technology. St. Lawrence consents to Exoo’s use of St. Lawrence property to direct

   the enterprise, and participates in the Exoo Enterprise, because they believe the patterns of

   racketeering activities helps St. Lawrence’s achieve their global mission.

          195.    Exoo uses his employment, teaching, and lecturing at St. Lawrence with the

   consent and approval of St. Lawrence to recruit students to join the Exoo Enterprise as

   associates. In concert with other associates, the Exoo Enterprise, directed by Exoo created and

   maintained systematic links for the common purpose of doxing targeted fascists and white

   supremacists, and then threaten, harass, and extort others to cause harm to their targets.




                                                    36
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 96
                                                              37 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:957
                                                                                1099




          196.    At all times relevant, Gadde was the only Twitter employee authorized to

   permanently ban Twitter users. 7

          197.    Exoo is and was well known to Gadde and Twitter, because Gadde and Twitter

   have twice before permanently banned Exoo due to habitual doxing.

          198.    Gadde and Twitter agreed to associate with the Exoo Enterprise when they

   breached their own TOS to conspire with a recidivist ban evader, and permitted the enterprise

   leader to create ban evasion account “@AntiFashGordon,” which Gadde and Twitter knew was

   purposely created to dox unsuspecting persons, in order to direct associates in patterns of

   racketeering activities.

          199.    Gadde and Twitter associate and participate in the Exoo Enterprise’s patterns of

   racketeering, by virtue of their affirmative decision to allow Exoo, a three-time ban evader and

   known habitual doxer, create a ban evasion account in direct contradiction of their TOS and

   enforcement rules, through which, the Exoo Enterprise conducts its patterns of racketeering.

          200.    Upon information and belief Gadde and Twitter have received hundreds and

   likely thousands of complaints directly to their individual Twitter accounts and through Twitter’s

   TSC regarding the Exoo Enterprise’s doxing. But Gadde and Twitter choose to ignore the

   avalanche of doxing and abusive behavior complaints and refuse to enforce their own policies in




   7
     Meet Vijaya Gadde, an Indian-born Twitter head who decides on blocking tweets, users, The
   Economic Times, (Jan. 16, 2020) https://economictimes.indiatimes.com/tech/internet/meet-
   vijaya-gadde-an-indian-born-twitter-head-who-decides-on-blocking-
   tweets/articleshow/73281445.cms, last accessed September 12, 2020. See also, Twitter’s Top
   Lawyer Is Final Word On Blocking Tweets – Even Donald Trump’s, Bloomberg.com,(Jan. 15,
   2020) https://www.bloomberg.com/news/articles/2020-01-15/twitter-s-gadde-is-final-word-on-
   blocking-tweets-even-trump-s, last accessed September 12, 2020; Meet Twitter’s top lawyer,
   who has the final word on blocking tweets – including Donald Trump’s, Fortune.com, (Jan. 15,
   2020) https://fortune.com/2020/01/15/twitter-top-lawyer-vijaya-gadde-blocks-tweets-donald-
   trump/, last accessed September 12, 2020.
                                                   37
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 97
                                                              38 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:958
                                                                                1100




   order to facilitate the patterns of racketeering activities directed by known ban evasion account,

   @AntiFashGordon.

           201.    Gadde personally participates in, and benefits from the Exoo Enterprise’s patterns

   of racketeering activities, because she has publicly stated her personal disdain for fascists and

   white supremacists, and she is “very, very focused on that…the KKK, the American Nazi Party,”

   because that “was what my parents had to deal with” where she grew up on the Texas-Louisiana

   border. 8 Gadde participates in the Exoo Enterprise, because of an Oresteian desire to avenge her

   parents perceived mistreatment. Gadde and Twitter are the lynchpin of the Exoo Enterprise.

   Without Gadde and Twitter’s consent and participation, the Exoo Enterprise could not conduct

   its patterns of racketeering activities.

           202.    Twitter benefits economically from the Exoo Enterprise’s patterns of racketeering

   activities, because @AntiFashGordon has an extremely large Twitter following, one of the

   largest follower bases of all Twitter users, and the account drives a tremendous amount of

   internet traffic to Twitter. Greater traffic to their site increases Twitter’s ad revenue.

           203.    Twitter benefits socially from the Exoo Enterprise’s patterns of racketeering

   activities because the Exoo Enterprise’s doxing of fascists and white supremacists imparts a

   social benefit on Twitter as it is seen as a defender of “marginalized communities” and provides

   cover for their stated business goal of creating what Twitter describes as “safer” conversations.

           204.    The Exoo Enterprise engages in and affects interstate commerce, because, inter

   alia, it threatens violence to persons and property of others throughout the United States in




   8
    Twitter’s Kayvon Beykpour and Vijaya Gadde: the Code Conference interview (transcript),
   Vox.com (June 27, 2019) https://www.vox.com/recode/2019/6/27/18760444/twitter-kayvon-
   beykpour-vijaya-gadde-kara-swisher-peter-kafka-code-conference-interview-transcript, last
   accessed September 12, 2020.
                                                     38
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 98
                                                              39 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:959
                                                                                1101




   furtherance of a plan that reaches into the several states to disrupt economic activity. The Exoo

   Enterprise has caused severe economic hardship to Plaintiffs and negatively impacted local

   economies throughout the United States.

          205.    Pursuant to and in furtherance of their violent doxing campaign, Defendants

   directed and participated in the affairs of the Exoo Enterprise through patterns of racketeering

   activity, including multiple acts indictable under 18 U.S.C. §§ 1951 (Interference with commerce

   by threats or violence) and 1952 (use of interstate facilities to conduct unlawful activity).

          206.    The conduct of the Exoo Enterprise described above constitutes “racketeering

   activity” within the meaning of 18 U.S.C. § 1961(1). Defendants’ decisions and activity in

   connection with the Exoo Enterprise to routinely conduct its transactions in such a manner

   constitutes “patterns of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).

          207.    By virtue of these violations of 18 U.S.C. § 1962(c), Defendants are liable to

   Plaintiffs for three times the damages sustained, plus the costs of this suit, including reasonable

   attorneys’ fees.

          208.    As a direct and proximate result of Defendants patterns of racketeering activity

   Plaintiffs have suffered adverse consequences and continue to suffer adverse consequences in an

   amount to be determined at trial, but which is in excess of $75,000.00. Plaintiffs are entitled to

   compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable

   attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

                                               COUNT X

                             Violation of 18 U.S.C. § 1962(d) (Conspiracy)
       (as to all Plaintiffs against defendants Christian Exoo a/k/a “AntiFashGordon,” St.
         Lawrence University, Vijaya Gadde, and Twitter, Inc., the “Exoo Enterprise”)




                                                    39
Case
  Case
     2:20-cv-12880-JMV-JSA
       2:20-cv-12880-JMV-JSADocument
                              Document
                                     74-2
                                       66 Filed
                                          Filed 04/22/21
                                                03/25/21 Page
                                                         Page 99
                                                              40 of
                                                                 of 105
                                                                    46 PageID:
                                                                        PageID:960
                                                                                1102




           209.    Plaintiffs reallege and incorporates herein by reference each and every one of the

   allegations contained in paragraphs 1 through 208 with the same force and effect as if set forth in

   detail herein again.

           210.    Section 1962(d) of RICO provides “shall be unlawful for any person to conspire

   to violate any provisions of subsection (a), (b), or (c) of this section.”

           211.    Defendants have violated 18 U.S.C. § 1962(d) by conspiring to associate and

   participate in the Exoo Enterprise’s patterns of racketeering activities as defined in 18 U.S.C.

   1962(c). The object of this conspiracy is to conduct, direct and participate in, directly or

   indirectly, the Exoo Enterprise’s patterns of racketeering activity.

           212.    Defendants’ have engaged in numerous overt and predicate racketeering acts in

   furtherance of the conspiracy, including threatening, intimidating, and extorting others to cause

   harm to their targets.

           213.    The nature of the above-described acts of Defendants’ and co-conspirators acts in

   furtherance of the conspiracy gives rise to an inference that they not only agreed to the objective

   of an 18 U.S.C. 1962(d) violation, but they were aware that their ongoing extortionate acts have

   been, and are part of an overall pattern of racketeering activity demonstrated through related and

   continuous acts.

           214.    Defendants sought to and have engaged in the commission of, and continue to

   commit overt acts, including the following unlawful racketeering predicate acts:

               a. Multiple instances of interference with commerce by threats of violence in

                   violation of 18 U.S.C. § 1951; and

               b. Multiple instances of use of interstate facilities to conduct unlawful activity

                   violations of 18 U.S.C. § 1952.



                                                     40
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                         66 Filed
                                             Filed04/22/21
                                                   03/25/21 Page
                                                             Page100
                                                                  41 of
                                                                     of 46
                                                                        105PageID:
                                                                            PageID:961
                                                                                    1103




           215.    As a direct and proximate result of Defendants’ multiple overt acts and predicate

   acts in furtherance of the Exoo Enterprise, in violation of 18 U.S.C. § 1962(d), by conspiring to

   violate 18 U.S.C. 1962(c), D’Ambly has been and continues to be injured by Defendants’

   conduct.

           216.    By virtue of these violations of 18 U.S.C. § 1962(d), Defendants are liable to

   D’Ambly for three times the damages sustained, plus the costs of this suit, including reasonable

   attorneys’ fees.

           217.    As a direct and proximate result of Defendants patterns of racketeering activity

   Plaintiffs have suffered adverse consequences and continue to suffer adverse consequences in an

   amount to be determined at trial, but which is in excess of $75,000.00. Plaintiffs are entitled to

   compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable

   attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

                                               COUNT XI

                                         Negligent Entrustment

               (as to all Plaintiffs against defendants Vijaya Gadde and Twitter, Inc.)

           218.    Plaintiffs reallege and incorporates herein by reference each and every one of the

   allegations contained in paragraphs 1 through 217 with the same force and effect as if set forth in

   detail herein again.

           219.    Exoo is a notorious and infamous doxer, who relies on Twitter to dox

   unsuspecting people and direct his enterprise.

           220.    Due to habitual doxing and abusive behavior, Twitter has previously permanently

   banned two accounts controlled by Exoo, @ChrisExoo and @ChristianExoo.




                                                    41
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                         66 Filed
                                             Filed04/22/21
                                                   03/25/21 Page
                                                             Page101
                                                                  42 of
                                                                     of 46
                                                                        105PageID:
                                                                            PageID:962
                                                                                    1104




           221.    Upon information and belief, Twitter received hundreds of complaints that Exoo

   was habitually doxing under Twitter username @DoxSavage.

           222.    In lieu of a third permanent ban Twitter agreed to allow Exoo to undergo a

   username change from @DoxSavage to @AntifashGordon, contrary to Twitter’s TOS.

           223.     Subsequent to Twitter’s agreement to allow Exoo to change his Twitter username

   to @AntiFashGordon, Vijaya Gadde and Twitter’s Safety Council have received numerous

   doxing complaints.

           224.    Gadde was the only person at Twitter with authority to decide permanent bans

   and she knew Exoo is a habitual doxer, but she ignored that knowledge and agreed to allow him

   to change his username and continue doxing.

           225.    Gadde recklessly ignored Twitter’s TOS against ban evasion accounts and

   allowed Exoo to change his name from @DoxSavage to @AntiFashGordon, thereby, entrusting

   Exoo with the instrumentality to direct the Exoo Enterprise’s patterns of racketeering activities.

           226.     As a direct and proximate result of defendant Gadde and Twitter’s negligent

   entrustment Plaintiffs have suffered adverse consequences and continue to suffer adverse

   consequences. Plaintiffs are entitled to compensatory damages, equitable and declaratory relief,

   punitive damages, costs, and reasonable attorneys’ fees in an amount to be determined at trial,

   but which is in excess of $75,000.00.

                                               COUNT XII

                  Breach of Implied Covenant of Good Faith – Promissory Estoppel
               (as to all Plaintiffs against defendants Vijaya Gadde and Twitter, Inc.)

           227.    Plaintiffs reallege and incorporates herein by reference each and every one of the

   allegations contained in paragraphs 1 through 226 with the same force and effect as if set forth in

   detail herein again.

                                                    42
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                         66 Filed
                                             Filed04/22/21
                                                   03/25/21 Page
                                                             Page102
                                                                  43 of
                                                                     of 46
                                                                        105PageID:
                                                                            PageID:963
                                                                                    1105




          228.      Defendant Twitter’s TOS prohibit doxing and ban evasion accounts.

          229.      Defendant Twitter created a Trust and Safety Council department to investigate

   TOS violations to remove abusive content and protect others from abusive behaviors of others.

          230.      Twitter created the Trust and Safety Council to prohibit abusive behavior by

   Twitter users and promised victims of abusive behavior would be protected.

          231.      Gadde is the executive in charge of Twitter’s Trust and Safety council, and the

   only person at Twitter with authority to allow Exoo to create a ban evasion account.

          232.      Twitter allowed Exoo to create a ban evasion account fully aware he was a

   habitual doxer, who used Twitter to harm others.

          233.      Exoo as @AntiFashGordon doxed Plaintiffs and violently threatened others with

   violence, including employers and former co-workers in order to extort Plaintiffs’ termination.

          234.      Gadde, Twitter Support and Twitter Trust and Safety received contemporaneous

   complaints that @AntiFashGordon doxed Plaintiffs, but took no action.

          235.      Twitter refused to protect Plaintiffs the Exoo Enterprise’s abusive behavior and

   have not removed Plaintiffs doxed information or banned the Exoo Enterprise, who continue to

   abuse and dox.

          236.      Twitter assumed liability for the harm that flows from defendant Exoo’s doxing

   when they neglected to remove Plaintiffs’ doxed information in violation of their TOS.

          237.      As a direct and proximate result of defendant Gadde and Twitter’s breach of their

   assumed duty to remove Plaintiffs doxed private information Plaintiffs have suffered adverse

   consequences and continue to suffer adverse consequences. Plaintiffs are entitled to

   compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable

   attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.



                                                    43
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                         66 Filed
                                             Filed04/22/21
                                                   03/25/21 Page
                                                             Page103
                                                                  44 of
                                                                     of 46
                                                                        105PageID:
                                                                            PageID:964
                                                                                    1106




                                             COUNT XIII
                                           Legal Malpractice

                 (as to D’Ambly against defendant Cohen, Weiss, and Simon, L.L.P.)

          238.     D’Ambly repeats and incorporates herein by reference each and every one of the

   allegations contained in paragraphs 1 through 237 with the same force and effect as if set forth in

   detail herein again.

          239.     As a result of their personal revulsion of D’Ambly and his political beliefs CWS

   failed to adequately represent and protect D’Ambly’s rights.

          240.     Defendant CWS neglected to perform necessary case research, legal research, and

   investigation of the accusations against D’Ambly.

          241.     As a result of CWS’s inadequate legal research and investigation they failed to

   protect D’Ambly from the extortionate and criminal conduct of others.

          242.     As a result of CWS’s failure to adequately investigate D’Ambly’s doxing they

   failed to learn that @AntiFashGordon publicly announced D’Ambly’s termination on January

   13, 2019, which occurred five days before his official termination date, and one day before the

   purported “cause” of his termination was discovered.

          243.     CWS failed to challenge Brill’s blatant misrepresentations regarding the timing of

   the alleged ‘cause’ of D’Ambly’s termination.

          244.     CWS’s revulsion of D’Ambly and his political beliefs caused them to ignore an

   obvious racially discriminatory pre-textual termination spotlighted by the private investigation,

   last and final warning, and falsely claimed cause of D’Ambly’s termination.

          245.     As a direct and proximate result of CWS’s legal malpractice that flowed from

   their firmwide enmity of D’Ambly’s political beliefs D’Ambly has suffered adverse

   consequences and continues to be damaged. D’Ambly is entitled to compensatory damages,

                                                   44
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                         66 Filed
                                             Filed04/22/21
                                                   03/25/21 Page
                                                             Page104
                                                                  45 of
                                                                     of 46
                                                                        105PageID:
                                                                            PageID:965
                                                                                    1107




   equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an

   amount to be determined at trial, but which is in excess of $75,000.00.

                                           PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs pray for relief as follows:

               1.     Demands judgment against Defendants, jointly and severally, in an amount to be

   determined at trial plus interest, including, but not limited to, all emotional distress, back pay,

   punitive damages, liquidated damages, statutory damages, attorneys’ fees, costs, and

   disbursements, and for such relief as the Court deems just and proper.

               2.     On Plaintiffs’ RICO claims: compensatory damages and enhancement of damages

   Plaintiffs have sustained as a result of Defendants’ conduct as may be permitted under the

   relevant statutes, such amount to be determined at trial, plus Plaintiffs costs in this suit, including

   reasonable attorneys’ fees.

               3.     On Plaintiffs’ tortious interference, intrusion upon seclusion, stalking and

   harassment claims: compensatory and punitive damages in an amount to be determined at trial.

               4.     On D’Ambly’s State claims against the Tribune and Daily News: compensatory

   damages and enhancement of damages he sustained as a result of the Tribune and Daily News’

   conduct as may be permitted under the relevant statutes, such amount to be determined at trial,

   plus Plaintiffs costs in this suit, including reasonable attorneys’ fees.

               5.     On D’Ambly’s legal malpractice claim: compensatory damages to be determined

   at trial.

                                               JURY DEMAND

               Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand trial by

   jury on all issues so triable.



                                                       45
Case
  Case
     2:20-cv-12880-JMV-JSA
        2:20-cv-12880-JMV-JSADocument
                               Document
                                      74-2
                                         66 Filed
                                             Filed04/22/21
                                                   03/25/21 Page
                                                             Page105
                                                                  46 of
                                                                     of 46
                                                                        105PageID:
                                                                            PageID:966
                                                                                    1108




                                        Respectfully Submitted,
                                        LAW OFFICE OF PATRICK TRAINOR
                                        Attorney for D’Ambly



                                        ______________________________
   Dated: March 25, 2021                  Patrick Trainor
                                          848 Paterson Avenue
                                          East Rutherford, New Jersey 07073
                                          (201) 777-3327
                                          pt@ptesq.com




                                          46
